Exhibit 10.3
AMENDED AND RESTATED FACTORING AND
FINANCING AGREEMENT
The CIT Group/Commercial Services, Inc.
(as Lender)
and
Bernard Chaus, Inc.
Cynthia Steffe Acquisition, LLC
and
S.L. Danielle Acquisition, LLC
(as Borrowers)
Dated: As of September 10, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1. Definitions
    2  
SECTION 2. Conditions Precedent
    14  
SECTION 3. Factoring
    16  
SECTION 4. Revolving Loans
    19  
SECTION 5. Letters of Credit
    23  
SECTION 6. Collateral
    26  
SECTION 7. Representations, Warranties and Covenants
    28  
SECTION 8. Interest, Fees and Expenses
    38  
SECTION 9. Powers
    42  
SECTION 10. Events of Default and Remedies
    43  
SECTION 11. Termination
    46  
SECTION 12. Miscellaneous
    47  
SECTION 13. INTENTIONALLY OMITTED
    49  
SECTION 14. Borrowing Agent
    49  

     
 
   
EXHIBITS
   
 
   
Exhibit A
  Borrowing Base Certificate
 
   
SCHEDULES
   
 
   
Schedule 1
  Collateral Information
Schedule 2(j)(b)
  Trade Names
Schedule 2(j)(c)
  Monthly Lease Payments
Schedule 2(j)(d)
  Permitted Liens
Schedule 2(k)
  Outstanding Closing Documents

i



--------------------------------------------------------------------------------



 



THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York corporation, with offices
located at 11 West 42nd Street, New York, New York 10036 (hereinafter “CIT” or
“Lender”) is pleased to confirm the terms and conditions under which the Lender
shall act as sole factor and provide other financial accommodations to BERNARD
CHAUS, INC., a New York corporation (“Chaus”), S.L. DANIELLE ACQUISITION, LLC, a
New York limited liability company (“Danielle Acquisition”) and CYNTHIA STEFFE
ACQUISITION, LLC, a New York limited liability company (“CS Acquisition”) and
together with Chaus and Danielle Acquisition, individually, a “Company” and
collectively, the “Companies”, each with a principal place of business at 800
Secaucus Road, Secaucus, New Jersey 07094.
WHEREAS, the Companies and Lender are parties to (i) an Amended and Restated
Financing Agreement (as amended through the date hereof, the “A&R Financing
Agreement”) dated as of September 18, 2008 (the “Original Closing Date”), and
related agreements and documents pursuant to which CIT, as agent for the lenders
from time to time party thereto (in such capacity, the “Agent”) extended to the
Companies a Revolving Line of Credit in the amount of up to $30,000,000 and
(ii) a Factoring Agreement dated September 18, 2008 (the “Original Factoring
Agreement” and together with the A&R Financing Agreement, the “Original
Factoring and Financing Agreements”) and related agreements and documents
pursuant to which CIT acted as sole factor (in such capacity, the “Factor”); and
WHEREAS, the Companies have requested that Lender (i) make certain modifications
to the terms and conditions set forth in the A&R Financing Agreement and
(ii) make certain modifications to the terms and conditions set forth in the
Original Factoring Agreement as herein set forth; and
WHEREAS, the Agent has agreed to (i) sell and assign to the Factor all of the
Agent’s rights and obligations under the A&R Financing Agreement with respect to
100% of the financing facilities thereunder and (ii) assign to the Factor its
security interest in any and all collateral pledged to the Agent pursuant to or
in connection with the A&R Financing Agreement; and
WHEREAS, the Agent has agreed to resign as Agent under the A&R Financing
Agreement and all parties thereto have agreed that no successor agent shall be
appointed; and
WHEREAS, under the terms and conditions hereof the Lender has agreed to amend
and restate the A&R Financing Agreement and the Original Factoring Agreement all
as provided herein.
NOW THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the Companies and Lender hereby agree as follows:
AMENDMENT AND RESTATEMENT
As of the date of this Amended and Restated Factoring and Financing Agreement
among the Companies and Lender (the “Financing Agreement”), the terms,
conditions, covenants, agreements, representations and warranties contained in
the Original Factoring and Financing Agreements shall be deemed amended and
restated in their entirety as follows and the Original Factoring and Financing
Agreements shall be consolidated with and into and superseded by this Financing
Agreement without breaking continuity; provided, however, that nothing contained
in this Financing Agreement shall impair, limit or affect the security interests
heretofore granted,

 



--------------------------------------------------------------------------------



 



pledged and or assigned to Lender as security for the Obligations under the
Original Factoring and Financing Agreements and this Financing Agreement does
not constitute a novation of the Original Factoring and Financing Agreements or
the security interests granted in connection therewith.
SECTION 1. Definitions.
Accounts shall mean any and all of the Companies’ now existing and future:
(a) accounts (as defined in the UCC), and any and all other receivables (whether
or not specifically listed on schedules furnished to the Lender), including,
without limitation, all accounts created by, or arising from, all of the
Companies’ sales, leases, rentals of goods or renditions of services to its
customers, including but not limited to, those accounts arising under any of the
Companies’ trade names or styles, or through any of the Companies’ divisions;
(b) any and all instruments, documents, chattel paper (including electronic
chattel paper) (all as defined in the UCC); (c) unpaid seller’s or lessor’s
rights (including rescission, replevin, reclamation, repossession and stoppage
in transit) relating to the foregoing or arising therefrom; (d) rights to any
goods represented by any of the foregoing, including rights to returned,
reclaimed or repossessed goods; (e) reserves and credit balances arising in
connection with or pursuant hereto; (f) guarantees, supporting obligations,
payment intangibles and letter of credit rights (all as defined in the UCC);
(g) insurance policies or rights relating to any of the foregoing; (h) general
intangibles pertaining to any and all of the foregoing (including all rights to
payment, including those arising in connection with bank and non-bank credit
cards), and including books and records and any electronic media and software
thereto; (i) notes, deposits or property of account debtors securing the
obligations of any such account debtors to the Companies; and (j) cash and
non-cash proceeds (as defined in the UCC) of any and all of the foregoing.
Accounts Receivable shall have the meaning set forth in Section 4.7 hereof.
A&R Financing Agreement shall have the meaning provided for such term in the
Recitals to this Agreement.
Anniversary Date shall mean September 18, 2011 and September 18 in every year
thereafter.
Anti-Terrorism Laws shall mean any and all laws, regulations, rules, orders,
etc. in effect from time to time relating to anti-money laundering and
terrorism, including, without limitation, Executive Order No. 13224 (effective
September 24, 2001) and the USA Patriot Act.
Applicable Margin shall mean 2.00%
Availability shall mean, at any time, the amount by which (a) the lesser of the
Revolving Credit Limit or the Borrowing Base at such time exceeds (b) the sum at
such time of the outstanding balance of the Funds In Use Account plus the
undrawn amount of all outstanding Letters of Credit.
Availability Reserve shall mean the sum of: (a) (i) three (3) months rental
payments or similar charges for any of the Companies’ leased premises which
contain material amounts of Collateral for which the Companies have not
delivered to the Lender a landlord’s waiver in form and substance reasonably
satisfactory to the Lender, plus (ii) three (3) months estimated payments

2



--------------------------------------------------------------------------------



 



plus any other fees or charges owing by the Companies to any applicable
warehousemen or third party processor (as determined by the Lender in its
reasonable business judgment), provided that any of the foregoing amounts shall
be adjusted from time to time hereafter upon (x) the opening or closing of a
Collateral location and/or (y) any change in the amount of rental, storage or
processor payments or similar charges; provided, however, that the foregoing
amount, as it relates to any Collateral location, shall be reduced to zero upon
delivery to the Lender of acceptable landlord waivers for such Collateral
location; (b) any reserve which the Lender may reasonably require from time to
time pursuant to the express terms of this Financing Agreement, (c) Ledger Debt
and (d) such other reserves against Availability as Lender deems necessary in
the exercise of its reasonable business judgment as a result of (i) negative
forecasts and/or trends in the Companies’ business, industry, prospects,
profits, operations or financial condition or (ii) other issues, circumstances
or facts that could otherwise negatively impact any Company or its business,
prospects, profits, operations, industry, financial condition or assets.
Base Rate shall mean the rate of interest per annum announced by JPMorgan Chase
Bank, N.A. (or its successor) from time to time as its prime rate in effect at
its principal office in New York City, which rate is not intended to be the
lowest rate of interest charged by JPMorgan Chase Bank to its borrowers.
Base Rate Loans shall mean any loans or advances pursuant to this Financing
Agreement made or maintained at a rate of interest based upon the Base Rate.
Blocked Person shall mean any Person: (i) listed in the annex to Executive Order
No. 13224, (ii) owned or controlled by, or acting for or on behalf of, any
Person listed in the annex to Executive Order No. 13224, (iii) with which CIT is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law, (iv) that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224, (v) a Person that
is named a “specially designated national” or “blocked person” on the most
current list published by OFAC or other similar list, (vi) a Person that is
named a “denied person” on the most current list published by the U.S. Commerce
Department, or (vii) (A) an agency of the government of a Sanctioned Country,
(B) an organization controlled by a Sanctioned Country, or (C) a Person resident
in a Sanctioned Country to the extent subject to a sanctions program
administered by OFAC.
Borrowing Agent shall mean Bernard Chaus, Inc.
Borrowing Base shall mean the sum of (a) eighty-five percent (85%) of the
Companies’ aggregate outstanding Eligible Accounts, provided that should
dilution of the Borrower’s Trade Accounts Receivable, as determined by Lender,
be equal to or exceed 12% in any rolling twelve month period, then such
percentage shall be reduced by one percent (1%) with every one percent (1%)
increase in dilution over 12%, less (b) any applicable Availability Reserves.
Borrowing Base Certificate shall mean a certificate to be executed and delivered
from time to time by the Companies in the form attached hereto as Exhibit A.
Business Day shall mean any day on which the Lender and JPMorgan Chase Bank are
open for business.

3



--------------------------------------------------------------------------------



 



Capital Expenditures shall mean, for any period, the aggregate expenditures of
the Companies during such period on account of, property, plant, equipment or
similar fixed assets that, in conformity with GAAP, are required to be reflected
in the balance sheet of the Companies.
Capital Lease shall mean any lease of property (whether real, personal or mixed)
which, in conformity with GAAP, is accounted for as a capital lease or a Capital
Expenditure in the balance sheet of the Companies.
CIT Event shall have the meaning provided in Section 11 hereof.
CIT’s System shall mean CIT’s ACAR or other interest-based loan accounting and
reporting system.
Client Position Account shall have the meaning set forth in Section 4.7 hereof.
Client Risk Accounts shall have the meaning provided in Section 3.2(b) hereof.
Closing Date shall mean the date that this Financing Agreement has been duly
executed by the parties hereto and delivered to the Lender.
Collateral shall mean all assets of each Company, including, without limitation,
present and future Accounts, Equipment, Inventory and other Goods, Documents of
Title, General Intangibles, Investment Property, Real Estate and Other
Collateral.
Consolidated Balance Sheet shall mean a consolidated balance sheet for Chaus and
its Subsidiaries, eliminating all intercompany transactions and prepared in
accordance with GAAP.
Contract Year shall have the meaning provided in Section 8.2(a) hereof.
Copyrights shall mean all present and hereafter acquired copyrights, copyright
registrations, recordings, applications, designs, styles, licenses, marks,
prints and labels bearing any of the foregoing, all reissues and renewals
thereof, all licenses thereof, all other general intangible, intellectual
property and other rights pertaining to any of the foregoing, together with the
goodwill associated therewith, and all income, royalties and other Proceeds of
any of the foregoing.
Credit Risk shall have the meaning provided in Section 3.2(b) hereof.
Customer Claims shall mean any dispute, claim, offset, defense, deduction,
rejection, recoupment, counterclaim or contra account asserted by a customer
with respect to an Account.
Default shall mean any event specified in Section 10 hereof, which with the
passage of time or giving of notice or both would constitute an Event of
Default.
Default Rate of Interest shall mean a rate of interest per annum on any
Obligations hereunder, equal to the sum of: (a) two percent (2%) and (b) the
applicable increment over the Base Rate (as set forth in paragraph 8.1 hereof)
plus the Base Rate, which the Lender shall be entitled to charge

4



--------------------------------------------------------------------------------



 



the Companies on all Obligations due the Lender by the Companies, as further set
forth in Paragraph 10.2 of Section 10 of this Financing Agreement.
Depository Accounts shall mean the collection accounts, which are subject to the
Lender’s instructions, as specified in Paragraph 4.4 of Section 4 of this
Financing Agreement.
Documents of Title shall mean all present and future documents (as defined in
the UCC), and any and all warehouse receipts, bills of lading, shipping
documents, chattel paper, instruments and similar documents, all whether
negotiable or not and all goods and Inventory relating thereto and all cash and
non-cash proceeds of the foregoing.
Early Termination Date shall mean the date on which the Companies terminate this
Financing Agreement or the Revolving Line of Credit which date is prior to an
Anniversary Date.
Early Termination Fee shall (a) mean the fee the Lender is entitled to charge
the Companies in the event the Companies voluntarily terminate the Revolving
Line of Credit or this Financing Agreement on a date prior to an Anniversary
Date; and (b) equal (x) 2.0% of the Revolving Credit Limit if the Early
Termination Date occurs on or before September 18, 2009, (y) 1% of the Revolving
Credit Limit if the Early Termination Date occurs after September 18, 2009 but
on or before September 18, 2010; and (z) 0.50% of the Revolving Credit Limit if
the Early Termination Date occurs after September 18, 2010; provided, however,
no Early Termination Fee shall be payable in the event the Companies voluntarily
terminate the Revolving Line of Credit or this Financing Agreement within
120 days of the Anniversary Date or due to a CIT Event in accordance with
Section 11 hereof.
EBITDA shall mean, in any period, the consolidated earnings of Chaus and its
Subsidiaries before all (i) interest and tax obligations, (ii) depreciation and
(iii) amortization for said period, all determined in accordance with GAAP on a
consistent basis with the latest audited consolidated financial statements of
Chaus and its Subsidiaries, but excluding the effect of extraordinary and/or
non-reoccurring gains or losses for such period.
Eligible Accounts shall mean Trade Accounts Receivable which are purchased
hereunder and which are and continue to be credit approved by Lender, not
charged back to the Companies hereunder nor subject to any reserves hereunder.
In addition (but without duplication of the foregoing), Trade Accounts
Receivable that are purchased and not credit approved hereunder may be deemed
Eligible Accounts if such Trade Accounts Receivable are subject to a valid,
exclusive, first priority perfected security interest in favor of the Lender,
and conform to the warranties contained herein and which, at all times, continue
to be acceptable to the Lender in the exercise of its reasonable business
judgment, less, without duplication, the sum of:
     (a) actual returns, disputes, discounts, claims, credits and allowances of
any nature (whether issued, owing, granted, claimed or outstanding), plus
     (b) reserves for such Trade Accounts Receivable that arise from, or are
subject to or include: (i) sales to the United States of America, any state or
other governmental entity or to any agency, department or division thereof,
except for any such sales as to which the Companies have complied with the
Assignment of Claims Act of 1940 or any other applicable statute, rules or
regulation to the Lender’s satisfaction in the exercise of its reasonable
business judgment; (ii)

5



--------------------------------------------------------------------------------



 



foreign sales, other than sales which otherwise comply with all of the other
criteria for eligibility hereunder and are (x) secured by letters of credit (in
form and substance satisfactory to the Lender) issued or confirmed by, and
payable at, banks acceptable to the Lender having a place of business in the
United States of America, or (y) to customers residing in Canada, provided that
such Accounts are payable in United States Dollars; (iii) Client Risk Accounts
that remain unpaid more than ninety (90) days from invoice date; (iv) contra
accounts; (v) sales to any Company or other Person affiliated with any Company
or any subsidiary of any Company; (vi) bill and hold (deferred shipment) or
consignment sales; (vii) sales to any customer which is either (w) insolvent,
(x) the debtor in any bankruptcy, insolvency, arrangement, reorganization,
receivership or similar proceedings under any federal or state law,
(y) negotiating, or has called a meeting of its creditors for purposes of
negotiating, a compromise of its debts, or (z) financially unacceptable to the
Lender or has a credit rating unacceptable to the Lender; (viii) with respect to
Client Risk Accounts, all sales to any customer if fifty percent (50%) or more
of the aggregate dollar amount of all outstanding invoices to such customer are
unpaid more than the earlier of ninety (90) days from invoice date; and
(ix) sales to any customer and/or its affiliates to the extent the aggregate
outstanding amount of such sales at any time exceed forty percent (40%) or more
of all Eligible Accounts at such time; (x) pre-billed receivables and
receivables arising from progress billings; and (xi) sales not payable in United
States currency, with respect to Client Risk Accounts; plus
     (c) reserves against Trade Accounts Receivable as the Lender deems
necessary in the exercise of its reasonable business judgment and which are
customary either in the commercial finance industry or in the lending practices
of the Lender; plus
     (d) Trade Accounts Receivable (i) with respect to which any check or other
instrument of payment has been returned uncollected for any reason; (ii) that do
not comply in all material respects with the requirements of all applicable laws
and regulations; and (iii) which represent a sale on a bill-and-hold, guaranteed
sale, sale-and-return, consignment which is billed prior to actual sale to the
end user, cash-on-delivery or any other repurchase or return basis.
Equipment shall mean all present and hereafter acquired equipment (as defined in
the UCC) which is owned by the Companies, including, without limitation, all
machinery, equipment, furnishings and fixtures, and all additions, substitutions
and replacements thereof, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto and all proceeds thereof of whatever sort.
ERISA shall mean the Employee Retirement Income Security Act or 1974, as amended
from time to time and the rules and regulations promulgated thereunder from time
to time.
Event(s) of Default shall have the meaning provided for in Section 10 of this
Financing Agreement.
Factor Risk Accounts shall have the meaning provided in Section 4.2(b) hereof.
Fiscal Quarter shall mean, with respect to the Companies, each three (3) month
period ending December 31, March 31, June 30 and September 30 of each Fiscal
Year.

6



--------------------------------------------------------------------------------



 



Fiscal Year shall mean each twelve (12) month period commencing on July 1 of
each year and ending on the following June 30.
Funds In Use Account shall mean the account on the Lender’s books, in the
Companies’ name, in which the Companies will be charged with all Obligations
under this Financing Agreement.
GAAP shall mean generally accepted accounting principles in the United States of
America as in effect from time to time and for the period as to which such
accounting principles are to apply, provided that in the event the Companies
modify their accounting principles and procedures as applied as of the Closing
Date, the Companies shall provide to the Lender such statements of
reconciliation as shall be in form and substance reasonably acceptable to the
Lender.
General Intangibles shall mean all of the Companies’ present and hereafter
acquired general intangibles (as defined in the UCC), and shall include, without
limitation, all present and future right, title and interest in and to: (a) all
Trademarks, tradenames, corporate names, business names, logos and any other
designs or sources of business identities, (b) Patents, together with any
improvements on said Patents, utility models, industrial models, and designs,
(c) Copyrights, (d) trade secrets, (e) licenses, permits and franchises, (f) all
applications with respect to the foregoing, (g) all right, title and interest in
and to any and all extensions and renewals, (h) goodwill with respect to any of
the foregoing, (i) any other forms of similar intellectual property, (j) all
customer lists, distribution agreements, supply agreements, blueprints,
indemnification rights and tax refunds, together with all monies and claims for
monies now or hereafter due and payable in connection with any of the foregoing
or otherwise, and all cash and non-cash proceeds thereof, including, without
limitation, the proceeds or royalties of any licensing agreements between any
Company and any licensee of any General Intangibles of any Company.
Goods shall mean all present and hereafter acquired goods (as defined in the
UCC) and all proceeds thereof.
Guaranties shall mean the guaranty documents executed and delivered by the
Guarantors guaranteeing the Obligations.
Guarantors shall mean (i) Bernard Chaus International (Hong Kong), Inc., a
Delaware corporation, (ii) Bernard Chaus International (Korea), Inc., a Delaware
corporation and (iii) Bernard Chaus International (Taiwan), Inc., a Delaware
corporation.
Guide shall have the meaning provided in Section 3.5 hereof.
Indebtedness shall mean, without duplication, all liabilities, contingent or
otherwise, which are any of the following: (a) obligations in respect of
borrowed money or for the deferred purchase price of property, services or
assets, other than Inventory, or (b) lease obligations which, in accordance with
GAAP, have been, or which should be capitalized.
Insurance Proceeds shall mean proceeds or payments from an insurance carrier
with respect to any loss, casualty or damage to Collateral.

7



--------------------------------------------------------------------------------



 



Interest Expense shall mean the total interest obligations (paid or accrued) of
the Companies determined in accordance with GAAP, on a consistent basis with the
latest audited statements of the Companies.
Inventory shall mean all of the Companies’ present and hereafter acquired
inventory (as defined in the UCC) and including, without limitation, all
merchandise, inventory and goods, and all additions, substitutions and
replacements thereof, wherever located, together with all goods and materials
used or usable in manufacturing, processing, packaging or shipping same in all
stages of production from raw materials through work-in-process to finished
goods — and all proceeds thereof of whatever sort.
Investment Property shall mean all now owned and hereafter acquired investment
property (as defined in the UCC) together will all stock and other equity
interest in any Company’s subsidiaries and all proceeds thereof.
Issuer shall mean the financial institution issuing Letters of Credit for the
Companies.
Ledger Debt shall mean any Indebtedness for goods or services purchased or
obtained by the Companies from any party whose Accounts are factored or financed
by Lender.
Letters of Credit shall mean all letters of credit issued with the assistance of
the Lender in accordance with Section 5 hereof by the Issuer for or on behalf of
the Companies.
Letter of Credit Guaranty shall mean the guaranty delivered by the Lender to the
Issuer of the Companies’ reimbursement obligations under the Issuer’s
reimbursement agreement, application for Letter of Credit or other like
document.
Letter of Credit Guaranty Fee shall mean the fee the Lender may charge the
Companies under Paragraph 8.3 of Section 8 of this Financing Agreement for:
(a) issuing a Letter of Credit Guaranty, and/or (b) otherwise aiding the
Companies in obtaining Letters of Credit, all pursuant to Section 5 hereof.
Letter of Credit Sub-Line shall mean the commitment of the Lender to assist the
Companies in obtaining Letters of Credit, pursuant to Section 5 hereof, in an
aggregate amount not to exceed $12,000,000.
Leverage Ratio shall mean the ratio determined by dividing Total Liabilities by
Tangible Net Worth.
Loan Documents shall mean this Financing Agreement, the Guaranties, the other
closing documents and any other ancillary loan and security agreements executed
from time to time in connection with the Original Factoring and Financing
Agreement and/or this Financing Agreement, all as may be renewed, amended,
extended, increased or supplemented from time to time.
Loan Facility Fee shall mean the fee payable to the Lender in accordance with,
and pursuant to, the provisions of Paragraph 8.8 of Section 8 of this Financing
Agreement.

8



--------------------------------------------------------------------------------



 



Minimum Factoring Fees shall have the meaning provided in Section 8.2(a) hereof.
Obligations shall mean all loans, advances and extensions of credit made or to
be made by the Lender to the Companies, or to others for the Companies’ account
(including, without limitation, all Revolving Loans and Letter of Credit
Guaranties); any and all indebtedness and obligations which may at any time be
owing by the Companies to the Lender howsoever arising, whether now in existence
or incurred by the Companies from time to time hereafter; whether principal,
interest, fees, costs, expenses or otherwise; whether secured by pledge, lien
upon or security interest in any of the Companies’ Collateral, assets or
property or the assets or property of any other Person; whether such
indebtedness is absolute or contingent, joint or several, matured or unmatured,
direct or indirect and whether the Companies are liable to the Lender for such
indebtedness as principal, surety, endorser, guarantor or otherwise. Obligations
shall also include indebtedness owing to the Lender by the Companies under any
Loan Document, or under any other agreement or arrangement now or hereafter
entered into between any Company and the Lender; indebtedness or obligations
incurred by, or imposed on, the Lender as a result of environmental claims
arising out of any Company’s operations, premises or waste disposal practices or
sites in accordance with paragraph 7.7 hereof; any Company’s liability to the
Lender as maker or endorser of any promissory note or other instrument for the
payment of money; any Company’s liability to the Lender under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which the Lender may make or issue to others for such Company’s account,
including any Letter of Credit Guaranty or other accommodation extended by CIT
with respect to applications for Letters of Credit, the Lender’s acceptance of
drafts or the Lender’s endorsement of notes or other instruments for the
Companies’ account and benefit and Ledger Debt.
Operating Leases shall mean all leases of property (whether real, personal or
mixed) other than Capital Leases.
Original Closing Date shall have the meaning provided for such term in the
Recital to this Agreement.
Other Collateral shall mean all now owned and hereafter acquired lockbox,
blocked account and any other deposit accounts maintained with any bank or
financial institutions into which the proceeds of Collateral are or may be
deposited; all other deposit accounts and all Investment Property; all cash and
other monies and property in the possession or control of the Lender; all books,
records, ledger cards, disks and related data processing software at any time
evidencing or containing information relating to any of the Collateral described
herein or otherwise necessary or helpful in the collection thereof or
realization thereon; and all cash and non-cash proceeds of the foregoing.
Out-of-Pocket Expenses shall mean all of the Lender’s present and future
out-of-pocket expenses actually incurred relative to this Financing Agreement or
any other Loan Documents, whether incurred heretofore or hereafter, which
expenses shall include, but shall not be duplicative of any other fees or
expenses set forth in this Agreement, without being limited to: the cost of
record searches, all out-of-pocket costs and expenses incurred by the Lender in
opening bank accounts, depositing checks, receiving and transferring funds, and
wire transfer charges, any charges imposed on the Lender due to returned items
and “insufficient funds” of

9



--------------------------------------------------------------------------------



 



deposited checks and the Lender’s standard fees relating thereto, any amounts
paid by, incurred by or charged to, the Lender by the Issuer under a Letter of
Credit Guaranty or the Companies’ reimbursement agreement, application for
Letters of Credit or other like document which pertain either directly or
indirectly to such Letters of Credit, and the Lender’s standard fees relating to
the Letters of Credit and any drafts thereunder, travel, lodging and similar
expenses of the Lender’s personnel in connection with inspecting and monitoring
the Collateral from time to time hereunder, any applicable reasonable counsel
fees and disbursements, fees and taxes relative to the filing of financing
statements, all expenses, costs and fees set forth in Paragraph 10.3 of Section
10 of this Financing Agreement.
Patents shall mean all of the Companies’ present and hereafter acquired patents,
patent applications, registrations, any reissues or renewals thereof, licenses,
any inventions and improvements claimed thereunder, and all general intangible,
intellectual property and patent rights with respect thereto of the Companies,
and all income, royalties, cash and non-cash proceeds thereof.
Period shall have the meaning provided in Section 8.2(a) hereof.
Permitted Acquisition shall mean the acquisition by a Company (whether of stock
or substantially all of the assets of a business or business division as a going
concern or by means of a merger or consolidation) which satisfies each of the
following conditions: (i) such other Person shall operate in the same line of
business as the Companies, (ii) no Default or Event of Default shall have
occurred and be continuing and none shall exist after giving effect to such
Permitted Acquisition, (iii) the Companies shall have furnished the Lender with
ten (10) Business Days prior notice of such intended acquisition and shall have
furnished the Lender with (A) a current draft of the acquisition agreement and
other acquisition documents, (B) a summary of any due diligence undertaken by
the Companies in connection with such acquisition subject to customary
disclaimers from advisors to the Companies, (C) appropriate financial statements
of the Person which is the subject of such acquisition to the extent and in the
form available to the Companies, (D) pro forma projected financial statements of
the Companies after giving effect to such acquisition, together with a pro forma
compliance certificate with respect to the financial covenants set forth in
Section 7 Paragraph 7.10 of this Financing Agreement for the following twelve
(12) month period, and (E) such other information as the Lender may reasonably
require (including, without limitation, discussions with management of the
acquired Person and a review of its books and records), (iv) if a Company or its
Subsidiary shall merge with such other Person, such Company or Subsidiary shall
be the surviving party of such merger, (v) the cash portion of the purchase
price for the acquisition shall be funded solely from equity contributions to
the Companies and not from the proceeds of any Revolving Loans or the incurrence
of any Indebtedness (other than Subordinated Debt) or from any other assets of
the Companies, (vi) if such Person shall become a Subsidiary of a Company, such
new Subsidiary shall, in the discretion of the Lender, either become a party
hereto (pursuant to documentation in form and substance satisfactory to the
Lender) or execute a guaranty in form and substance satisfactory to the Lender
pursuant to which such new Subsidiary guarantees to the Lender the payment and
performance of the Obligations, (vii) the Companies, and if such Person becomes
a Subsidiary of a Company, such new Subsidiary, shall take such steps as are
necessary to grant to the Lender, a legal, valid and enforceable first priority
security interest in all of the assets (including stock) acquired in connection
with such Permitted Acquisition (subject to Permitted Encumbrances),

10



--------------------------------------------------------------------------------



 



(viii) such acquisition shall have been approved by a majority of the board of
directors (or the equivalent governing body) of the Person which is the subject
of such acquisition and such Person shall not have announced that it will oppose
such acquisition or shall not have commenced any action which alleges that such
acquisition will violate applicable law, and (ix) after giving effect to such
acquisition, the Lender shall be satisfied in its reasonable discretion that, on
a pro forma basis for the twelve months following the consummation of such
acquisition and after giving effect thereto, the Companies shall be in
compliance with the financial performance covenants set forth in Section 7
Paragraph 7.10 of this Financing Agreement, whether or not then applicable.
Permitted Encumbrances shall mean: (a) liens existing on the date hereof on
specific items of Equipment and other liens expressly permitted, or consented to
in writing by the Lender; (b) Purchase Money Liens; (c) liens of local or state
authorities for franchise or other like Taxes, provided that the aggregate
amounts of such liens shall not exceed $100,000.00 in the aggregate at any one
time; (d) statutory liens of landlords and liens of carriers, warehousemen,
bailees, mechanics, materialmen and other like liens imposed by law, created in
the ordinary course of business and for amounts not yet due (or which are being
contested in good faith, by appropriate proceedings or other appropriate actions
which are sufficient to prevent imminent foreclosure of such liens) and with
respect to which adequate reserves or other appropriate provisions are being
maintained by the Companies in accordance with GAAP; (e) deposits made (and the
liens thereon) in the ordinary course of business of the Companies (including,
without limitation, security deposits for leases, indemnity bonds, surety bonds
and appeal bonds) in connection with workers’ compensation, unemployment
insurance and other types of social security benefits or to secure the
performance of tenders, bids, contracts (other than for the repayment or
guarantee of borrowed money or purchase money obligations), statutory
obligations and other similar obligations arising as a result of progress
payments under government contracts; (f) easements (including, without
limitation, reciprocal easement agreements and utility agreements),
encroachments, minor defects or irregularities in title, variation and other
restrictions, charges or encumbrances (whether or not recorded) affecting the
Real Estate, if applicable, and which in the aggregate (A) do not materially
interfere with the occupation, use or enjoyment by the Companies of its business
or property so encumbered and (B) in the reasonable business judgment of the
Lender do not materially and adversely affect the value of such Real Estate; and
(g) liens granted the Lender by the Companies; (h) liens of judgment creditors
provided such liens do not exceed, in the aggregate, at any time, $100,000.00
(other than liens bonded or insured to the reasonable satisfaction of the
Lender); and (i) tax liens which are not yet due and payable or which are being
diligently contested in good faith by the Companies by appropriate proceedings,
and which liens are not (x) filed on any public records, (y) other than with
respect to Real Estate, senior to the liens of the Lender or (z) for Taxes due
the United States of America or any state thereof having similar priority
statutes, as further set forth in paragraph 7.6 hereof .
Permitted Indebtedness shall mean (a) current Indebtedness maturing in less than
one year and incurred in the ordinary course of business for raw materials,
supplies, equipment, services, Taxes or labor; (b) the Indebtedness secured by
Purchase Money Liens; (c) Indebtedness arising under the Letters of Credit and
this Financing Agreement; (d) deferred Taxes and other expenses incurred in the
ordinary course of business; (e) the Indebtedness arising by and between a
Company and another Company or a Company and a Guarantor to the extent such
Guarantor is domiciled in the United States and Lender has a first priority
perfect security interest on all of its

11



--------------------------------------------------------------------------------



 



assets, (f) other Indebtedness existing on the date of execution of this
Financing Agreement and listed in the most recent financial statement delivered
to the Lender or otherwise disclosed to the Lender in writing prior to the
Closing Date, (g) Subordinated Debt and (h) Indebtedness of the Companies owed
to the seller in any acquisition permitted hereunder constituting part of the
purchase price thereof, or issued to finance any portion of the purchase price
thereof.
Permitted Investments shall mean: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within ninety (90) days from the date of acquisition thereof;
(b) commercial paper maturing no more than ninety (90) days from the date issued
(i) by Lender (or its holding company) or (ii) at the time of acquisition,
having a rating of at least A-1 from Standard & Poor’s Rating Services or at
least P-1 from Moody’s Investors Service, Inc.; (c) certificates of deposit or
bankers’ acceptances maturing within ninety (90) days from the date of issuance
thereof issued by, or repurchase agreements backed by United States governmental
securities from (i) Lender or (ii) any commercial bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
having combined capital and surplus of not less than $500,000,000 and whose debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency and not subject to setoff rights in favor of such bank;
and (d) United States money market funds that invest solely in obligations
issued or guaranteed by the United States of America or an agency thereof.
Person shall mean any individual, sole proprietorship, partnership, corporation,
business trust, joint stock company, trust, unincorporated organization,
association, limited liability company, institution, public benefit corporation,
joint venture, entity or government (whether Federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof).
Purchase Money Liens shall mean liens on any item of Equipment acquired after
the date of this Financing Agreement provided that (a) each such lien shall
attach only to the property to be acquired, (b) a description of the Equipment
so acquired is furnished to the Lender and (c) the debt incurred in connection
with such acquisitions shall not exceed, in the aggregate, $250,000 in any
Fiscal Year.
Purchase Price shall have the meaning provided in Section 3.3(a) hereof.
Real Estate shall mean the Companies’ fee interests in its real property.
Reports shall have the meaning provided in Section 4.7 hereof.
Returned Goods shall have the meaning provided in Section 4.4(a) hereof.
Revolving Credit Commitment shall mean Lender’s commitment in accordance with
this Financing Agreement to make Revolving Loans.
Revolving Credit Limit shall mean $30,000,000.

12



--------------------------------------------------------------------------------



 



Revolving Line of Credit shall mean the commitment of the Lender to make loans
and advances pursuant to Section 4 of this Financing Agreement and issue Letters
of Credit Guaranties pursuant to Section 5 hereof to the Companies, in an
aggregate amount not to exceed the Revolving Credit Limit.
Revolving Line of Credit Fee shall: (a) mean the fee due the Lender at the end
of each month for the Revolving Line of Credit, and (b) be determined by
multiplying the difference between (i) the Revolving Line of Credit, and
(ii) the sum, for said month, of (x) the average daily balance of Revolving
Loans plus (y) the average daily balance of Letters of Credit outstanding for
said month, by three-eighths of one percent (3/8%) per annum for the number of
days in said month.
Revolving Loans shall mean the loans and advances made, from time to time, to or
for the account of the Companies by the Lender pursuant to Section 4 of this
Financing Agreement.
Subordinated Debt shall mean all indebtedness of the Companies (and the notes
evidencing such indebtedness) that is subordinated to the prior payment and
satisfaction of the Obligations pursuant to subordination agreements and/or
subordination provisions of the respective debt instruments in each case in form
and substance reasonably satisfactory to the Lender.
Subsidiaries shall mean the wholly-owned subsidiaries of any Company.
Tangible Net Worth shall mean at any date of determination, an amount equal to
(a) the sum of (i) Total Assets excluding such other assets as are properly
classified as intangible assets under GAAP plus (ii) the unamortized portion of
the $4,000,000 supply premium paid to the Borrowing Agent by China Ting Group
Holdings Limited pursuant to that Exclusive Supply Agreement dated July 24,
2009, as set forth on the balance sheet as current or long term deferred income,
minus (b) Total Liabilities, and shall be determined in accordance with GAAP
(other than with respect to clause (ii) hereof), on a consistent basis with the
latest audited consolidated financial statements of Chaus and its Subsidiaries.
Taxes shall mean all federal, state, municipal and other governmental taxes,
levies, charges, claims and assessments which are or may be due by any Company
with respect to its business, operations, Collateral or otherwise.
Total Assets shall mean total assets determined in accordance with GAAP, on a
basis consistent with the latest audited consolidated financial statements of
any Company and its Subsidiaries.
Total Liabilities shall mean total liabilities determined in accordance with
GAAP, on a basis consistent with the latest audited consolidated financial
statements of any Company and its Subsidiaries.
Trade Accounts Receivable shall mean that portion of any Companies’ Accounts
which arises from the sale of Inventory or the rendition of services in the
ordinary course of such Company’ business.
Trademarks shall mean all present and hereafter acquired trademarks, trademark
registrations, recordings, applications, tradenames, trade styles, service
marks, prints and labels (on which any

13



--------------------------------------------------------------------------------



 



of the foregoing may appear), licenses, reissues, renewals, and any other
intellectual property and trademark rights pertaining to any of the foregoing,
together with the goodwill associated therewith, and all cash and non-cash
proceeds thereof.
UCC shall mean the Uniform Commercial Code as the same may be amended and in
effect from time to time in the state of New York.
Waiver shall mean the Waiver to Amended and Restated Financing Agreement
executed on the date hereof.
Working Day shall mean any Business Day on which dealings in foreign currencies
and exchanges between banks may be transacted.
SECTION 2. Conditions Precedent.
     The obligation of the Lender to make the initial loans hereunder is subject
to the satisfaction of, extension of or waiver of (in writing), on or prior to,
the Closing Date, the following conditions precedent:
          (a) Financing Agreement and Other Loan Documents. The Lender shall
have received copies of this Financing Agreement from each of the parties
hereto, including from each of the Companies in sufficient quantities as
determined by the Lender, together with copies of all Loan Documents necessary
to consummate the lending arrangements contemplated by this Financing Agreement.
          (b) Officer’s Certificate - The Lender shall have received an executed
Officer’s Certificate of the Companies, satisfactory in form and substance to
the Lender, certifying that to the best of his or her knowledge (i) the
representations and warranties contained herein are true and correct in all
material respects on and as of the Closing Date; (ii) the Companies are in
compliance with all of the terms and provisions set forth herein; and (iii) no
Default or Event of Default has occurred.
          (c) Absence of Default – Other than those waived pursuant to the
Waiver Letter, no Default or Event of Default shall have occurred and be
continuing and, since June 30, 2009, no material adverse change shall have
occurred in the financial condition, business, assets or prospects, of the
Companies and its Subsidiaries.
          (d) Legal Restraints/Litigation - As of the Closing Date, there shall
be no: (x) litigation, investigation or proceeding (judicial or administrative)
pending or, to the knowledge of the Companies, threatened against the Companies
or the Guarantors or their assets, by any agency, division or department of any
county, city, state or federal government arising out of this Financing
Agreement; (y) injunction, writ or restraining order restraining or prohibiting
the financing arrangements contemplated under this Financing Agreement; or
(z) suit, action, investigation or proceeding (judicial or administrative)
pending against the Companies or the Guarantors or their assets, which, in the
opinion of the Lender, if adversely determined, could reasonably be expected to
have a material adverse effect on the business, operation, assets, financial
condition or Collateral of the Companies and/or the Guarantors.

14



--------------------------------------------------------------------------------



 



          (e) Examination & Verification; Net Availability; Projections. The
Lender shall have completed and be satisfied with an updated examination and
verification of the Accounts, Inventory and the books and records of the
Companies, and such examination shall indicate that no material adverse change
has occurred in the financial condition, business, prospects, profits,
operations or assets of Chaus, the Companies’ Subsidiaries or the Guarantors
since March 31, 2009. It is understood that such requirement contemplates that
all debts and obligations are current, and that all payables are being handled
in the normal course of the Companies’ business and consistent with its past
practice. In addition, the Companies shall have delivered to the Lender, and the
Lender shall be satisfied with, balance sheet, income statement, cash flows and
Availability projections for the Companies on a consolidated basis for not less
than twelve (12) months following the Closing Date.
          (f) Compliance with Laws - Neither this Financing Agreement nor any of
the transactions contemplated in connection herewith: (i) present any material
exposure under any laws relating to bulk sales, fraudulent conveyances or
similar matters, or (ii) could reasonably be expected to have a material adverse
effect on any license agreement of the Companies or any of their affiliates.
          (g) Guaranties - The Guarantors shall have executed and delivered to
the Lender affirmations of their guaranties, in form acceptable to the Lender.
          (h) Collateral Assignment of Licenses. Lender shall have received true
and correct copies of all material licensing agreements with respect to Patents,
Trademarks and other intellectual property with respect to which any Company is
licensor or licensee.
          (i) Additional Documents - The Companies shall have executed and
delivered to the Lender all Loan Documents necessary to consummate the factoring
and lending arrangement contemplated between the Companies and the Lender.
          (j) Schedules - The Companies or their counsel shall provide the
Lender with schedules of: (a) any of the Companies’ and its Subsidiaries
(i) Trademarks, (ii) Patents, and (iii) Copyrights, as applicable and all in
such detail as to provide appropriate recording information with respect
thereto, but only to the extent that there have been any changes to the
information previously provided by the Companies in connection with the A&R
Financing Agreement, (b) any tradenames, (c) monthly rental payments for any
leased premises or any other premises where any Collateral may be stored or
processed, and (d) Permitted Liens, all of the foregoing in form and substance
satisfactory to the Lender.
          (k) Outstanding Documents – The Companies shall have delivered the
documents listed on Schedule 2(k) hereto.
Upon the execution of this Financing Agreement and the initial disbursement of
loans hereunder, all of the above Conditions Precedent shall have been deemed
satisfied except as otherwise set forth hereinabove or as the Companies and the
Lender shall otherwise agree in writing.
     2.1. Conditions to Each Extension of Credit. Subject to the terms of this
Financing Agreement, including without limitation the Lender’s rights pursuant
to paragraph 10.2 of Section 10 hereof, the agreement of the Lender to make any
extension of credit requested to be

15



--------------------------------------------------------------------------------



 



made by it to the Companies on any date (including without limitation, the
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
          (a) Representations and Warranties - Each of the representations and
warranties made by the Companies in or pursuant to this Financing Agreement
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, except to the extent such representation expressly
relates to an earlier date.
          (b) No Default - No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extension of credit
requested to be made on such date.
          (c) Borrowing Base - Except as may be otherwise agreed to from time to
time by the Lender and the Companies in writing, after giving effect to the
extension of credit requested to be made by the Companies on such date, the
aggregate outstanding balance of the Revolving Loans and outstanding Letters of
Credit owing by the Companies will not exceed the lesser of (i) the Revolving
Line of Credit or (ii) the Borrowing Base.
Each borrowing by the Companies hereunder shall constitute a representation and
warranty by the Companies as of the date of such loan or advance that each of
the representations, warranties are true and correct and that the Companies are
not then in default under any of the covenants contained in the Financing
Agreement, except as the Companies and the Lender shall otherwise agree herein
or in a separate writing.
SECTION 3. Factoring
     3.1. Sale of Accounts. Each Company sells and assigns to Lender, and Lender
purchases as absolute owner, all of its Accounts due from any customer as to
which any of such Accounts have been credit approved by Lender pursuant to
Section 3.2 below. All sales of Accounts to Lender by each Company shall be
deemed to include all of its right, title and interest in and to all of its
books, records and files and all other data and documents relating to Accounts.
     3.2. Credit Approval.
          (a) Each Company shall submit all of the orders arising from its sales
to Lender for credit approval. Requests for credit approval for all orders must
be submitted to Lender’s Credit Department via computer by either: (i) On Line
Terminal Access, or (ii) Electronic Batch Transmission. If any Company is unable
to submit orders via computer, then orders can be submitted over the phone, by
fax or in writing. All credit decisions by Lender’s Credit Department (including
approvals, declines and holds) will be sent to the Borrowing Agent daily by a
Credit Decisions Report, which constitutes the official record of Lender’s
credit decisions. Credit approvals will be effective only if shipment is made or
services are rendered within thirty (30) days from the completion date specified
in Lender’s credit approval. Credit approval of any Account may be withdrawn by
Lender any time before delivery is made or services are rendered.
          (b) Lender assumes the Credit Risk on each Trade Account Receivable
approved in the Credit Decision Report. “Credit Risk” means the customer’s
failure to pay the

16



--------------------------------------------------------------------------------



 



Trade Account Receivable in full when due on its longest maturity solely because
of its financial inability to pay. If there is any change in the amount, terms,
shipping date or delivery date for any shipment of goods or rendition of
services (other than accepting returns and granting allowances as provided in
section 4.5 below), the Company must submit a change of terms request to Lender,
and, if such pertains to a Factor Risk Account, then Lender shall advise the
Company of its decision either to retain the Credit Risk or to withdraw the
credit approval. Trade Accounts Receivable on which Lender bears the Credit Risk
are referred to collectively as “Factor Risk Accounts”, and individually as a
“Factor Risk Account”. Trade Accounts Receivable on which any Company bears some
or all of the Client Risk are referred to collectively as “Client Risk
Accounts”, and individually as a “Client Risk Account”. All Trade Accounts
Receivable that are not credit approved pursuant to clause (a) above or
otherwise assigned to Lender hereunder shall remain the property of the
applicable Company and shall not be sold to or purchased by the Lender, but
shall be subject, at all times, to the security interest of the Lender granted
hereunder.
          (c) Lender shall have no liability to the Company or to any person,
firm or entity for declining, withholding or withdrawing credit approval on any
order. If Lender declines to credit approve an order and furnish to the Company
any information regarding the credit standing of that customer, such information
is confidential and each Company agrees not to reveal same to the customer, its
sales agent or any third party. Each Company agrees that Lender has no
obligation to perform, in any respect, any contracts relating to any Trade
Accounts Receivable.
     3.3. Purchase of Accounts.
          (a) Lender shall purchase the Accounts assigned hereunder for the
gross amount of the respective invoices, less: factoring fees or charges, trade
and cash discounts allowable to, or taken by, customers, credits, cash on
account and allowances (“Purchase Price”). Lender’s purchase of such Accounts
will be reflected on the Statement of Account, which Lender shall render, which
will also reflect all credits and discounts made available to customers.
          (b) All payments received by Lender on the Accounts will be promptly
applied to the Funds In Use Account in accordance with Paragraph 4.4(a). The
amount of the Purchase Price of any Factor Risk Account which remains unpaid
will be deemed collected and will be credited to the Funds In Use Account as of
the earlier of the following dates:
               (i) the date of the Factor Risk Account’s longest maturity if a
proceeding or petition is filed by or against the customer under any state or
federal bankruptcy or insolvency law, or if a receiver or trustee is appointed
for the customer; or
               (ii) the last day of the third month following the Factor Risk
Account’s longest maturity date if such Factor Risk Account remains unpaid as of
said date without the occurrence of any of the events specified in clause
(i) above.
If any Factor Risk Account credited to any Company was not paid for any reason
other than Credit Risk, as determined in Lender’s reasonable discretion, Lender
shall reverse the credit and

17



--------------------------------------------------------------------------------



 



charge such Company’s account accordingly, and such Account is then deemed to be
a Client Risk Account.
     3.4. Chargebacks.
          (a) Lender may at any time charge back to the Companies’ account the
amount of: (i) any Factor Risk Account which is not paid in full when due for
any reason other than Credit Risk as determined by Lender in its reasonable
discretion; (ii) any Factor Risk Account which is not paid in full when due
because of an act of God, civil strife, or war; (iii) anticipation (interest)
deducted by a customer on any Account; (iv) Customer Claims; (v) any Client Risk
Account which is not paid in full when due; and (vi) any Account for which there
is a breach of any representation or warranty. A charge back does not constitute
a reassignment of an Account; provided, however, Lender has the right in its
sole discretion to reassign to any Company any Client Risk Account. Lender shall
not bear the Credit Risk on any Account charged back to any Company. Lender
shall immediately charge any deduction taken by a customer to the appropriate
Company’s account.
          (b) Lender may at any time charge to the appropriate Company’s account
the amount of: (i) payments Lender receives on Client Risk Accounts which Lender
is required at any time to turnover or return (including preference claims);
(ii) all remittance expenses (including incoming wire charges, currency
conversion fees and stop payment fees), other than stop payment fees on Factor
Risk Accounts; (iii) expenses, collection agency fees and reasonable attorneys’
fees incurred by Lender in collecting or attempting to collect any Client Risk
Account or any Obligation; (iv) Lender’s fees for handling collections on Client
Risk Accounts which any Company has requested Lender to process, as provided in
the Guide; and (v) any loss, liability, claim or expense covered by the
indemnity in the immediately following sentence. Each Company shall indemnify
Lender for, and hold Lender harmless against, any loss, liability claim or
expense of any kind (including attorneys’ fees and disbursements) arising from:
(i) any Customer Claims, (ii) any claim for a return of any payment on or
relating to any Client Risk Account, or (iii) any other matter, except for any
claim for a return of any payment on or relating to any Factor Risk Account and
except for a claim resulting directly from and to the extent of Lender’s gross
negligence or willful misconduct. The foregoing indemnity shall survive any
termination of this Agreement.
     3.5. The Client Service Guide.
          (a) The Client Service Guide, as supplemented and amended from time to
time (the “Guide”) has been furnished to the Companies, and by its signature
below each Company acknowledges receipt thereof. The Guide provides information
on credit approval processes, accounting procedures and fees. The procedures for
Electronic Batch Transmission are covered in supplemental instructions to the
Guide. From time to time, Lender may provide the Companies with amendments,
additions, modifications, revisions or supplements to the Guide, which will be
operative for transactions between Lender and the Companies. All information and
exhibits contained in the Guide, on any screen accessed by the Companies, and on
any print outs, reports, statements or notices received by the Companies are,
and will be, Lender’s exclusive property and are not to be disclosed to, or used
by, anyone other than each

18



--------------------------------------------------------------------------------



 



Company, its employees or its professional advisors, in whole or in part, unless
Lender has consented in writing.
SECTION 4. Revolving Loans
     4.1. (a) The Lender agrees, subject to the terms and conditions of this
Financing Agreement, from time to time, to make loans and advances to the
Companies on a revolving basis (i.e. subject to the limitations set forth
herein, the Companies may borrow, repay and re-borrow advances). Such requests
for loans and advances shall be in amounts not to exceed the lesser of (a) the
Borrowing Base or (b) the Revolving Line of Credit Limit. All requests for loans
and advances must be received by an officer of the Lender no later than
(i) 11:00 a.m., New York time, of the Business Day on which any loans and
advances are required. The Companies hereby request, and the Lender shall, on
any day on which the Lender purchases Trade Accounts Receivable from the
Companies in accordance with Section 3.1, make an advance to the Companies to
the extent that such advance does not cause the Revolving Loans to exceed the
lesser of (a) the Borrowing Base or (b) the Revolving Line of Credit Limit.
          (b) Whenever the Companies request the Lender to make a Revolving Loan
pursuant to this Section 4, it shall give the Lender notice in writing or
irrevocable telephonic notice confirmed promptly in writing, specifying (A) the
amount to be borrowed, and (B) the requested borrowing date (which shall be a
Business Day and shall be prior to: the Anniversary Date, and if applicable, any
Early Termination Date, or prior to any effective termination date of this
Financing Agreement, all as further set forth herein). All requests for loans
and advances must be received by an officer of the Lender no later than
11:00 a.m. New York time on any borrowing date. The procedure for Revolving
Loans to be made on a requested borrowing date may be such other procedure as is
mutually satisfactory to the Companies and the Lender. The Lender shall make
loans and advances to the Depository Account of the Companies.
     4.2. In furtherance of the continuing purchase and assignment of and
security interest in the Companies’ Accounts and security interest in the
Inventory, the Companies will, upon the creation of Accounts and purchase or
acquisition of Inventory, execute and deliver to the Lender in such form and
manner as the Lender may reasonably require, solely for the Lender’s convenience
in maintaining records of Collateral, such confirmatory schedules of Accounts
and Inventory as the Lender may reasonably request, including, without
limitation, weekly schedules of Accounts and Inventory, all in form and
substance satisfactory to the Lender, and such other appropriate reports
designating, identifying and describing the Accounts and Inventory as the Lender
may reasonably request, and provided further that the Lender may request any
such information more frequently, from time to time, upon its reasonable prior
request. In addition, upon the Lender’s reasonable request, the Companies shall
provide the Lender with copies of agreements with, or purchase orders from, the
Companies’ customers, and copies of invoices to customers, proof of shipment or
delivery, access to its computers, electronic media and software programs
associated therewith (including any electronic records, contracts and
signatures) and such other documentation and information relating to said
Accounts and other Collateral as the Lender may reasonably require. Failure to
provide the Lender with any of the foregoing shall in no way affect, diminish,
modify or otherwise limit the security interests granted herein. The Companies
hereby authorize the Lender to regard the Companies’ printed name or rubber
stamp

19



--------------------------------------------------------------------------------



 



signature on assignment schedules or invoices as the equivalent of a manual
signature by one of the Companies’ authorized officers or agents.
     4.3. Each Company hereby represents and warrants that: each Trade Account
Receivable is based on an actual and bona fide sale and delivery of Inventory or
rendition of services to its customers, made by such Company in the ordinary
course of its business; the Inventory being sold, and the Trade Accounts
Receivable created, are the exclusive property of such Company and are not and
shall not be subject to any lien, consignment arrangement, encumbrance, security
interest or financing statement whatsoever, other than the Permitted
Encumbrances; the invoices evidencing such Trade Accounts Receivable are in the
name of such Company; and the customers of such Company has accepted the
Inventory or services, owe and are obligated to pay the full amounts stated in
the invoices according to their terms, without dispute, offset, defense,
counterclaim or contra, except for disputes, allowances and other matters
arising in the ordinary course of business with respect to which such Company
has complied with the notification requirements of Paragraph 4.5 of this
Section 4 (if applicable). Each Company confirms to the Lender that any and all
Taxes or fees relating to its business, its sales, the Accounts or Inventory
relating thereto, are its sole responsibility and that same will be paid by the
Companies when due, subject to Paragraph 7.6 of Section 7 of this Financing
Agreement, and that none of said Taxes or fees represent a lien on or claim
against the Accounts. Each Company hereby further represents and warrants that
it shall not acquire any Inventory on a consignment basis, nor co-mingle its
Inventory with any of its customers or any other Person (excluding Guarantors),
including pursuant to any bill and hold sale or otherwise, and that its
Inventory is marketable to its customers in the ordinary course of business of
such Company, except as it may otherwise report in writing to the Lender
pursuant to Paragraph 4.5 hereof from time to time. Each Company warrants and
represents that it is a duly and validly existing corporation or limited
liability company, as applicable, and is qualified in all states where the
failure to so qualify would have an adverse effect on the business of such
Company or the ability of such Company to enforce collection of Accounts due
from customers residing in that state. Each Company agrees to maintain such
books and records regarding Accounts and Inventory as the Lender may reasonably
require and agrees that the books and records of each Company will reflect the
Lender’s interest in the Accounts and Inventory. All of the books and records of
each Company will be available to the Lender during normal business hours,
including any records handled or maintained for the Companies by any other
company or entity.
     4.4. (a) With respect to each Trade Account Receivable purchased hereunder,
each Company agrees to place a notice (in form and content acceptable to Lender)
on each invoice and invoice equivalent that such Trade Account Receivable
evidenced thereby is sold, assigned and payable only to Lender, and to take all
necessary steps so that payments and remittance information are directed to
Lender. As owners of such Trade Accounts Receivable, Lender has the right to:
(a) bring suit, or otherwise enforce collection, in the Companies’ name or its
own; (b) modify the terms of payment, (c) settle, compromise or release, in
whole or in part, any amounts owing, and (d) issue credits in the Companies’
name or its own. To the extent applicable, each Company waives any and all
claims and defenses based on suretyship. If moneys are due and owing from a
customer for both Factor Risk Accounts and Client Risk Accounts, each Company
agrees that any payments or recoveries received on such Accounts may be applied
first to reduce Lender’s liability to the Companies on any Factor Risk Accounts.
Once a Company has granted or issued a discount, credit or allowance on any
Account, such

20



--------------------------------------------------------------------------------



 



Company has no further interest therein. Upon Lender’s written notice, the
Companies will, at their expense, comply with Lender’s instructions relative to
any and all returned, rejected, reclaimed or repossessed inventory (“Returned
Goods”). Any checks, cash, credit card sales and receipts, notes or other
instruments or property received by the Companies with respect to any
Collateral, including Accounts, shall be held by the Companies in trust for the
Lender, separate from the Companies’ own property and funds, and promptly turned
over to the Lender with proper assignments or endorsements by deposit to the
Depository Accounts. Each Company shall: (i) indicate on all of its invoices
that funds should be delivered to and deposited in a Depository Account;
(ii) direct all of its customers to deposit any and all proceeds of Collateral
into the Depository Accounts; (iii) irrevocably authorize and direct any banks
which maintain the initial receipt of cash, checks and other items to promptly
wire transfer all available funds to a Depository Account; and (iv) advise all
such banks of the Lender’s ownership and/or security interest in such funds. The
Companies shall provide the Lender with prior written notice of any and all
deposit accounts opened or to be opened subsequent to the Closing Date. All
amounts received by the Lender in payment of Accounts will be credited to the
Funds In Use Account when the Lender is advised by its bank of its receipt of
such payment at the Lender’s bank account in New York, New York on the Business
Day of such advise if advised no later than 1:00 p.m. EST or on the next
succeeding Business Day if so advised after 1:00 p.m. EST. However, the
Companies’ Funds In Use Account will be charged monthly with the cost of * * *
additional Business Days on all such Collections at the interest rate (based
upon the Base Rate) applicable to Revolving Loans. No checks, drafts or other
instrument received by the Lender shall constitute final payment to the Lender
unless and until such instruments have actually been collected; provided, that
upon receipt of any such check, draft or other instrument, Lender shall promptly
negotiate such instrument.
          (b) The Companies shall, on or before October 31, 2009 and otherwise
at the direction of Lender, establish and maintain, in their name and at their
expense, lockbox accounts, dominion accounts or deposit accounts with such banks
as are reasonably acceptable to the Lender (collectively the “Blocked Accounts”)
into which the Companies shall promptly cause to be deposited: (i) all proceeds
of Collateral received by the Companies, including all amounts payable to the
Companies from credit card issuers and credit card processors, and (ii) all
amounts on deposit in deposit accounts used by the Companies at each of their
locations, all as further provided in Paragraph 4.4(a) above. The banks at which
the Blocked Accounts are established shall enter into an agreement, in form and
substance satisfactory to the Lender (the “Blocked Account Agreements”),
providing that all cash, checks and items received or deposited in the Blocked
Accounts are the property of the Lender, that the depository bank has no lien
upon, or right of set off against, the Blocked Accounts and any cash, checks,
items, wires or other funds from time to time on deposit therein, except as
otherwise provided in the Blocked Account Agreements, and that automatically, on
a daily basis the depository bank will wire, or otherwise transfer, in
immediately available funds, all funds received or deposited into the Blocked
Accounts to such bank account as the Lender may from time to time designate for
such purpose. The Companies hereby confirm and agree that all amounts deposited
in such Blocked Accounts and any other funds received and collected by the
Lender, whether as proceeds of Inventory or other Collateral or otherwise, shall
be the property of the Lender.
     4.5. Each Company agrees to notify the Lender: (a) of any matters affecting
the value, enforceability or collectibility of any Account and of all Customer
Claims and of any adverse

21



--------------------------------------------------------------------------------



 



effect in the value of its Inventory, in its weekly and monthly collateral
reports (as applicable) provided to the Lender hereunder, in such detail and
format as the Lender may reasonably require from time to time and (b) promptly
of any such matters which are material, as a whole, to the Accounts and/or the
Inventory. Each Company agrees to issue credit memoranda promptly (with
duplicates to the Lender) upon accepting returns. Each Company agrees that all
returned, reclaimed or repossessed merchandise or goods shall be set aside by
such Company, marked with the Lender’s name and held by such Company for the
Lender’s account. Lender shall cooperate with each Company in the adjustment of
Customer Claims, but retains the right to adjust Customer Claims on Factor Risk
Accounts directly with customers, upon such terms as Lender, in its sole
discretion may deem advisable.
     4.6. (a) The Companies have informed the Lender that: (i) in order to
increase the efficiency and productivity of the Companies, the Borrowing Agent
has established a centralized cash management system for the Companies that
entails, in part, central disbursement and operating accounts in which the
Borrowing Agent provides the working capital needs of each of the other
Companies and manages and timely pays the accounts payable of each of the other
Companies; (ii) the Borrowing Agent further enhances the operating efficiencies
of the other Companies by purchasing, or causing to be purchased, in the
Borrowing Agent’s name for its account, all or substantially all materials,
supplies, inventory and services required by the other Companies, resulting in a
reduction in operating costs of the other Companies; and (iii) all of the
Companies presently engage in an integrated operation that requires financing on
an integrated basis, and each Company expects to benefit from the continued
successful performance of such integrated operations. Therefore, in order to
best utilize the borrowing powers of the Companies in the most effective and
cost efficient manner and to avoid adverse effects on the operating efficiencies
of Companies and the existing back-office practices of the Companies, the
Companies have requested that all Revolving Loans and other advances be
disbursed solely upon the request of the Borrowing Agent and to bank accounts
managed solely by the Borrowing Agent.
          (b) The Lender shall maintain a Funds In Use Account on its books in
which the Companies will be charged with all loans and advances made by the
Lender to it or for its account, and with any other Obligations, including any
and all costs, expenses and reasonable attorney’s fees which the Lender may
incur in connection with the exercise by or for the Lender of any of the rights
or powers herein conferred upon the Lender, or in the prosecution or defense of
any action or proceeding to enforce or protect any rights of the Lender in
connection with this Financing Agreement, the other Loan Documents or the
Collateral assigned hereunder, or any Obligations owing by the Companies. The
Companies will be credited with all amounts received by the Lender from the
Companies or from others for the Companies’ account, including, as above set
forth, all amounts received by the Lender in payment of Accounts, and such
amounts will be applied to payment of the Obligations as set forth herein. In no
event shall prior recourse to any Accounts or other security granted to or by
the Companies be a prerequisite to the Lender’s right to demand payment of any
Obligation. Further, it is understood that the Lender shall have no obligation
whatsoever to perform in any respect any of the Companies’ contracts or
obligations relating to the Accounts.
     4.7. After the end of each month, the Lender shall promptly send the
Companies a statement showing the accounting for the charges, loans, advances
and other transactions

22



--------------------------------------------------------------------------------



 



occurring between the Lender and the Companies during that month. In addition,
on a monthly basis, Lender shall make available to the Borrowing Agent certain
reports reflecting Accounts purchased, Revolving Loans made, if any, fees and
charges and all other financial transactions between Lender and the Companies
during the applicable period (“Reports”). The Reports that shall be made
available to Borrowing Agent include a Statement of Account reflecting
transactions in three sections: an accounts receivable account (the “Accounts
Receivable”), a client position account (the “Client Position Account”) and the
Funds In Use Account. Absent manifest error, the monthly statements and the
Reports shall be deemed correct and binding upon the Companies and shall
constitute an account stated between the Companies and the Lender unless the
Lender receives a written statement of the exceptions within thirty (30) days of
the date of the monthly statement.
     4.8. In the event that any requested advance exceeds Availability or that
(a) the sum of (i) the outstanding balance of Revolving Loans and
(ii) outstanding balance of Letters of Credit exceeds (b)(x) the Borrowing Base
or (y) the Revolving Line of Credit, any such nonconsensual overadvance shall be
due and payable to the Lender immediately upon the Lender’s demand therefor.
     4.9. Access to CIT’s System. CIT shall provide to the Companies access to
CIT’s System during normal business hours, subject to CIT’s normal charges and
rates, for the purposes of (i) obtaining information regarding loan balances and
Availability, and (ii) if permitted by CIT, making requests for Revolving Loans
and submitting Borrowing Base Certificates. Such access shall be subject to the
following terms, in additional to all terms set forth on the website for CIT’s
System;
          (a) CIT shall provide to the Companies an initial password for secured
access to CIT’s System. The Companies shall provide CIT with a list of officers
and employees that are authorized from time to time to access CIT’s System, and
the Companies agree to limit access to the password and CIT’s System to such
authorized officers and employees. After the initial access, the Companies shall
be solely responsible for (i) changing and maintaining the integrity of the
Companies’ password and (ii) any unauthorized use of the Companies’ password or
CIT’s System by the Companies’ officers and employees.
          (b) The Companies shall use CIT’s System and the Companies’
information thereon solely for the purposes permitted above, and shall not
access CIT’s System for the benefit of third parties or provide any information
obtained from CIT’s System to third parties, CIT makes no representation that
loan balance or Availability information is or will be available, accurate,
complete, correct or current at all times. CIT’s System may be inoperable or
inaccessible from time to time, whether for required website maintenance,
upgrades to CIT’s System, or for other reasons, and in any such event the
Companies must obtain loan balance and Availability information, and (if
permitted by CIT) make requests for revolving Loans and submit Borrowing Base
Certificates using other available means.
SECTION 5. Letters of Credit
     In order to assist the Companies in establishing or opening Letters of
Credit with an Issuer, the Companies have requested the Lender, to join in the
applications for such Letters of

23



--------------------------------------------------------------------------------



 



Credit, and/or guarantee payment or performance of such Letters of Credit and
any drafts or acceptances thereunder through the issuance of the Letters of
Credit Guaranty, thereby lending the Lender’s credit to the Companies and the
Lender has agreed to do so. These arrangements shall be handled by the Lender
subject to the terms and conditions set forth below.
     5.1. Within the Revolving Line of Credit and Availability, the Lender shall
assist the Companies in obtaining Letter(s) of Credit in an amount not to exceed
the outstanding amount of the Letter of Credit Sub-Line, provided, however, the
aggregate face amount of outstanding standby Letters of Credit shall not exceed
$750,000. The Lender’s assistance for amounts in excess of the limitation set
forth herein shall at all times and in all respects be in the Lender’s sole
discretion. It is understood that the term, form and purpose of each Letter of
Credit and all documentation in connection therewith, and any amendments,
modifications or extensions thereof, must be mutually acceptable to the Lender,
the Issuer and the Companies, provided that Letters of Credit shall not be used
for the purchase of domestic Inventory or to secure present or future debt of
domestic Inventory suppliers.
     5.2. The Lender shall have the right, without notice to any Company, to
charge the Companies’ Funds In Use Account with the amount of any and all
indebtedness, liability or obligation of any kind incurred by the Lender under
the Letters of Credit Guaranty at the earlier of (a) payment by the Lender under
the Letters of Credit Guaranty; or (b) the occurrence of an Event of Default
which has not been waived in writing by the Lender. Any amount charged to
Companies’ Funds In Use Account shall be deemed a Revolving Loan hereunder and
shall incur interest at the rate provided in Paragraph 8.1 of Section 8 of this
Financing Agreement.
     5.3. Each Company unconditionally indemnifies the Lender and holds the
Lender harmless from any and all loss, claim or liability incurred by the Lender
arising from any transactions or occurrences relating to Letters of Credit
established or opened for the Companies’ account, the collateral relating
thereto and any drafts or acceptances thereunder, and all Obligations
thereunder, including any such loss or claim due to any errors, omissions,
negligence, misconduct or action taken by any Issuer, other than for any such
loss, claim or liability and/or the Lender under the Letters of Credit Guaranty.
This indemnity shall survive termination of this Financing Agreement. Each
Company agrees that any charges incurred by the Lender for the Companies’
account by the Issuer in respect of Letters of Credit, absent manifest error,
shall be conclusive on the Lender and may be charged to the Companies’ Funds In
Use Account.
     5.4. The Lender shall not be responsible for: (a) the existence, character,
quality, quantity, condition, packing, value or delivery of the goods purporting
to be represented by any documents; (b) any difference or variation in the
character, quality, quantity, condition, packing, value or delivery of the goods
from that expressed in the documents; (c) the validity, sufficiency or
genuineness of any documents or of any endorsements thereon, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (d) the time, place, manner or order in
which shipment is made; (e) partial or incomplete shipment, or failure or
omission to ship any or all of the goods referred to in the Letters of Credit or
documents; (f) any deviation from instructions; (g) delay, default, or fraud by
the shipper and/or anyone else in connection with the goods or the shipping
thereof; or (h) any breach of contract between the shipper or vendors and any
Company.

24



--------------------------------------------------------------------------------



 



     5.5. Each Company agrees that any action taken by the Lender, if taken in
good faith, or any action taken by any Issuer, under or in connection with the
Letters of Credit, the Letter of Credit Guarantees, the drafts or acceptances,
or the Collateral, shall be binding on each Company and shall not result in any
liability whatsoever of the Lender to any Company. In furtherance thereof, the
Lender shall have the full right and authority to: (a) clear and resolve any
questions of non-compliance of documents; (b) give any instructions as to
acceptance or rejection of any documents or goods; (c) execute any and all
steamship or airways guaranties (and applications therefore), indemnities or
delivery orders; (d) grant any extensions of the maturity of, time of payment
for, or time of presentation of, any drafts, acceptances, or documents; and
(e) agree to any amendments, renewals, extensions, modifications, changes or
cancellations of any of the terms or conditions of any of the applications,
Letters of Credit, drafts or acceptances; all in the Lender’s sole name. The
Issuer shall be entitled to comply with and honor any and all such documents or
instruments executed by or received solely from the Lender, all without any
notice to or any consent from the Companies. Notwithstanding any prior course of
conduct or dealing with respect to the foregoing including amendments and
non-compliance with documents and/or the Companies’ instructions with respect
thereto, the Lender may exercise its rights hereunder in its sole and reasonable
judgment. In addition, without the Lender’s express consent and endorsement in
writing, each Company agrees: (a) not to execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders; to grant any
extensions of the maturity of, time of payment for, or time of presentation of,
any drafts, acceptances or documents; or to agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, Letters of Credit, drafts or acceptances;
and (b) after the occurrence of an Event of Default which is not cured within
any applicable grace period, if any, or waived by the Lender, not to (i) clear
and resolve any questions of non-compliance of documents, or (ii) give any
instructions as to acceptances or rejection of any documents or goods.
     5.6. Each Company agrees that: (a) any necessary import, export or other
licenses or certificates for the import or handling of the Collateral will have
been promptly procured; (b) all foreign and domestic governmental laws and
regulations in regard to the shipment and importation of the Collateral, or the
financing thereof will have been promptly and fully complied with in all
material respects; and (c) any certificates in that regard that the Lender may
at any time request will be promptly furnished. In connection herewith, each
Company warrants and represents that all shipments made under any such Letters
of Credit are in accordance in all material respects with the laws and
regulations of the countries in which the shipments originate and terminate.
Each Company assumes all risk, liability and responsibility for, and agrees to
pay and discharge, all present and future local, state, federal or foreign
Taxes, duties, or levies in respect of such Company’s business operations. Any
embargo, restriction, laws, customs or regulations of any country, state, city,
or other political subdivision relating to the Collateral, where the Collateral
is or may be located, or wherein payments are to be made, or wherein drafts may
be drawn, negotiated, accepted, or paid, shall be solely the Companies’ risk,
liability and responsibility.
     5.7. Upon any payments made to the Issuer under the Letter of Credit
Guaranty, the Lender shall acquire by subrogation, any rights, remedies, duties
or obligations granted or undertaken by the Companies to the Issuer in any
application for Letters of Credit, any standing agreement relating to Letters of
Credit or otherwise, all of which shall be deemed to have been

25



--------------------------------------------------------------------------------



 



granted to the Lender and apply in all respects to the Lender and shall be in
addition to any rights, remedies, duties or obligations contained herein.
SECTION 6. Collateral
     6.1. As security for the prompt payment in full of all Obligations,
including all renewals, extensions, restructuring and refinancings of any or all
of the Obligations, each Company hereby ratifies and reaffirms its grant
pursuant to the Original Factoring and Financing Agreements and hereby further
pledges and grants to the Lender, a continuing general lien upon, and security
interest in all of the Collateral.
     6.2. The security interests granted hereunder shall extend and attach to:
          (a) All Collateral which is owned by any Company or in which any
Company has any ownership interest, whether held by such Company or others for
its account;
          (b) All Equipment, whether the same constitutes personal property or
fixtures, including, but without limiting the generality of the foregoing, all
dies, jigs, tools, benches, molds, tables, accretions, component parts thereof
and additions thereto, as well as all accessories, motors, engines and auxiliary
parts used in connection with, or attached to, the Equipment; and
          (c) All Inventory and any portion thereof which may be returned,
rejected, reclaimed or repossessed by either the Lender or any Company from such
Company’s customers, as well as to all supplies, goods, incidentals, packaging
materials, labels and any other items which contribute to the finished goods or
products manufactured or processed by any Company, or to the sale, promotion or
shipment thereof.
     6.3. Each Company agrees to safeguard, protect and hold all Inventory for
the Lender’s account and make no disposition thereof except in the ordinary
course of its business of such Company, as herein provided. Each Company
represents and warrants that Inventory will be sold and shipped by such Company
to its customers only in the ordinary course of such Company’s business, and
then only on open account and on terms currently being extended by such Company
to its customers, provided that, absent the prior written consent of the Lender,
no Company shall sell Inventory on a consignment basis nor retain any lien or
security interest in any sold Inventory. Upon the sale, exchange, or other
disposition of Inventory, as herein provided, the security interest in the
Inventory provided for herein shall, without break in continuity and without
further formality or act, continue in, and attach to, all proceeds, including
any instruments for the payment of money, Trade Accounts Receivable, documents
of title, shipping documents, chattel paper and all other cash and non-cash
proceeds of such sale, exchange or disposition. As to any such sale, exchange or
other disposition, the Lender shall have all of the rights of an unpaid seller,
including stoppage in transit, replevin, rescission and reclamation. Each
Company hereby agrees to immediately forward any and all proceeds of Collateral
to the Depository Account, and to hold any such proceeds (including any notes
and instruments), in trust for the Lender, pending delivery to the Lender.
     6.4. Each Company agrees at its own cost and expense to keep the Equipment
in as good and substantial repair and condition as the same is now or at the
time the lien and security

26



--------------------------------------------------------------------------------



 



interest granted herein shall attach thereto, reasonable wear and tear excepted,
making any and all repairs and replacements when and where necessary. Each
Company also agrees to safeguard, protect and hold all Equipment in accordance
with the terms hereof and subject to the Lender’s security interest. Absent the
Lender’s prior written consent, any sale, exchange or other disposition of any
Equipment shall be made by the Companies in the ordinary course of business and
as set forth herein. Each Company may, in the ordinary course of its business,
sell, exchange or otherwise dispose of obsolete or surplus Equipment provided,
however, that: (a) the then value of the Equipment so disposed of in any Fiscal
Year does not exceed $100,000 in the aggregate; and (b) the proceeds of any such
sales or dispositions shall be held in trust by such Company for the Lender and
shall be immediately delivered to the Lender by deposit to the Depository
Account, except that the Companies may retain and use such proceeds to purchase
forthwith replacement Equipment which the Companies determine in their
reasonable business judgment to have a collateral value at least equal to the
Equipment so disposed of or sold; provided, however, that the aforesaid right
shall automatically cease upon the occurrence of a Default or an Event of
Default which is not waived in writing by the Lender. Upon the sale, exchange,
or other disposition of the Equipment, as herein provided, the security interest
provided for herein shall, without break in continuity and without further
formality or act, continue in, and attach to, all proceeds, including any
instruments for the payment of money, Accounts, documents of title, shipping
documents, chattel paper and all other cash and non-cash proceeds of such sales,
exchange or disposition. As to any such sale, exchange or other disposition, the
Lender shall have all of the rights of an unpaid seller, including stoppage in
transit, replevin, rescission and reclamation.
     6.5. The rights and security interests granted to the Lender hereunder are
to continue in full force and effect, notwithstanding the fact that the Funds In
Use Account may from time to time be temporarily in a credit position, until the
final payment in full to the Lender of all Obligations other than contingent
Obligations as to which no claim has been made and the termination of this
Financing Agreement. Any delay, or omission by the Lender to exercise any right
hereunder shall not be deemed a waiver thereof, or be deemed a waiver of any
other right, unless such waiver shall be in writing and signed by the Lender. A
waiver on any one occasion shall not be construed as a bar to, or waiver of, any
right or remedy on any future occasion.
     6.6. Notwithstanding the Lender’s security interest in the Collateral and
to the extent that the Obligations are now or hereafter secured by any assets or
property other than the Collateral or by the guarantee, endorsement, assets or
property of any other Person, the Lender shall have the right in its sole
discretion to determine which rights, liens, security interests or remedies the
Lender shall at any time pursue, foreclose upon, relinquish, subordinate, modify
or take any other action with respect to, without in any way modifying or
affecting any of them, or any of the Lender’s rights hereunder.
     6.7. Any balances to the credit of the Companies and any other property or
assets of the Companies in the possession or control of the Lender may be held
by the Lender as security for any Obligations and applied in whole or partial
satisfaction of such Obligations when due. The liens and security interests
granted herein, and any other lien or security interest the Lender may have in
any other assets of the Companies, shall secure payment and performance of all
now existing and future Obligations. The Lender may, in its discretion, charge
any or all of the Obligations to the Funds In Use Account when due.

27



--------------------------------------------------------------------------------



 



     6.8. The Companies possess all General Intangibles and rights thereto
necessary to conduct their business substantially as conducted as of the Closing
Date and the Companies shall maintain their rights in, and the value of, the
foregoing in the ordinary course of their business, including, without
limitation, by making timely payment with respect to any applicable licensed
rights. The Companies shall deliver to the Lender, and/or shall cause the
appropriate party to deliver to the Lender, from time to time such pledge or
security agreements with respect to General Intangibles (now or hereafter
acquired) of the Companies and their Subsidiaries as the Lender shall require to
obtain valid first liens thereon. In furtherance of the foregoing, the Companies
shall provide timely notice to the Lender of any additional Patents, Trademarks,
tradenames, service marks, Copyrights, brand names, trade names, logos and other
trade designations acquired or applied for subsequent to the Closing Date and
the Companies shall execute such documentation as the Lender may reasonably
require to obtain and perfect its lien thereon. The Companies hereby confirm
that they shall deliver, or cause to be delivered, any pledged stock issued
subsequent to the Closing Date to the Lender in accordance with the applicable
terms of the Pledge Agreement and prior to such delivery, shall hold any such
stock in trust for the Lender. Except as set forth on Schedule 6.8 hereof, each
Company hereby irrevocably grants to the Lender a royalty-free, non-exclusive
license in the General Intangibles, including tradenames, Trademarks,
Copyrights, Patents, licenses, and any other proprietary and intellectual
property rights and any and all right, title and interest in any of the
foregoing to the extent such Company is permitted to do so, for the sole
purpose, upon the occurrence and during the continuance of an Event of Default,
of the right to: (i) advertise for sale and sell or transfer any Inventory
bearing any of the General Intangibles, and (ii) make, assemble, prepare for
sale or complete, or cause others to do so, any applicable raw materials or
Inventory bearing any of the General Intangibles, including use of the Equipment
and Real Estate for the purpose of completing the manufacture of unfinished
goods, raw materials or work-in-process comprising Inventory, and apply the
proceeds thereof to the Obligations hereunder, all as further set forth in this
Financing Agreement and irrespective of the Lender’s lien and perfection in any
General Intangibles.
     6.9. Reference is hereby made to the other Loan Documents for additional
representations, covenants and other agreements of the Companies regarding the
Collateral covered by such Loan Documents. To the extent any of the Loan
Documents is not otherwise amended and/or amended and restated on the Closing
Date, or specifically terminated, each of the Companies party thereto hereby
ratifies, confirms and acknowledges each of representations, covenants and other
agreements of the Companies regarding the Collateral covered by such Loan
Documents as of the Closing Date.
SECTION 7. Representations, Warranties and Covenants
     7.1. The Companies hereby warrant, represent and covenant that: (a) the
fair value of the Total Assets exceeds the book value of the Total Liabilities;
(b) the Companies are generally able to pay their debts as they become due and
payable; and (c) the Companies do not have unreasonably small capital to carry
on their business as it is currently conducted absent extraordinary and
unforeseen circumstances. All financial statements of the Companies furnished to
the Lender present fairly, in all material respects, the financial condition of
the Companies as of the date of such financial statements. The Companies further
warrant and represent that: (i) Schedule 1 hereto correctly and completely sets
forth the Companies’ (A) chief executive office,

28



--------------------------------------------------------------------------------



 



(B) Collateral locations, (C) tradenames, and (D) all the other information
listed on said Schedule; (ii) except for the Permitted Encumbrances, after
filing of financing statements in the applicable filing clerks office at the
locations set forth in Schedule 1, this Financing Agreement creates a valid,
perfected and first priority security interest in the Collateral and the
security interests granted herein constitute and shall at all times constitute
the first and only liens on the Collateral; (iii) except for the Permitted
Encumbrances, the Companies are, or will be, at the time additional Collateral
is acquired by them, the absolute owner of the Collateral with full right to
pledge, sell, consign, transfer and create a security interest therein, free and
clear of any and all claims or liens in favor of others; (iv) the Companies
will, at their expense, forever warrant and, at the Lender’s request, defend the
same from any and all claims and demands of any other Person other than a holder
of a Permitted Encumbrance; (v) the Companies will not grant, create or permit
to exist, any lien upon, or security interest in, the Collateral, or any
proceeds thereof, in favor of any other Person other than the holders of the
Permitted Encumbrances; and that the Equipment does not comprise a part of the
Inventory of the Companies; and (vi) the Equipment is and will only be used by
the Companies in their business and will not be held for sale or lease, or
removed from its premises, or otherwise disposed of by the Companies except as
otherwise permitted in this Financing Agreement.
     7.2. Each Company agrees to maintain books and records pertaining to the
Collateral in such detail, form and scope as Lender shall reasonably require.
The Companies agree that the Lender or its agents, may enter upon the Companies’
premises at any time during normal business hours, and from time to time in its
reasonable business judgment, for the purpose of inspecting the Collateral and
any and all records pertaining thereto. The Companies agree to afford the Lender
thirty (30) days prior written notice of any change in the location of any
Collateral, other than to locations, that as of the Closing Date, are known to
the Lender. The Companies are also to advise the Lender promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or on the security interests granted to the Lender therein.
     7.3. The Companies agree to: execute and deliver to the Lender, from time
to time, solely for the Lender’s convenience in maintaining a record of the
Collateral, such written statements, and schedules as the Lender may reasonably
require, designating, identifying or describing the Collateral. The Companies’
failure, however, to promptly give the Lender such statements, or schedules
shall not affect, diminish, modify or otherwise limit the Lender’s and/or the
Lender’s security interests in the Collateral.
     7.4. The Companies agree to comply in all material respects with the
requirements of all state and federal laws in order to grant to the Lender valid
and perfected first security interests in the Collateral, subject only to the
Permitted Encumbrances. The Lender is hereby authorized by the Companies to file
(including pursuant to the applicable terms of the UCC) from time to time any
financing statements, continuations or amendments covering the Collateral. Each
Company hereby consent to and ratifies any and all execution and/or filing of
financing statements on or prior to the Closing Date by the Lender. The
Companies agree to do whatever the Lender may reasonably request, from time to
time, by way of: (a) filing notices of liens, financing statements, amendments,
renewals and continuations thereof; (b) cooperating with the Lender’s agents and
employees; (c) keeping Collateral records; (d) transferring proceeds of
Collateral to the Lender’s possession; and (e) performing such further acts as
the Lender may

29



--------------------------------------------------------------------------------



 



reasonably require in order to effect the purposes of this Financing Agreement,
including but not limited to obtaining control agreements with respect to
deposit accounts and/or Investment Property.
     7.5. (a) The Companies agree to maintain insurance on its Equipment and
Inventory under such policies of insurance, with such insurance companies, in
such reasonable amounts and covering such insurable risks as are at all times
reasonably satisfactory to the Lender. All policies covering the Equipment and
Inventory are, subject to the rights of any holders of Permitted Encumbrances
holding claims senior to the Lender, to be made payable to the Lender, in case
of loss, under a standard non-contributory “mortgagee”, “lender” or “secured
party” clause and are to contain such other provisions as the Lender may require
to fully protect the Lender’s interest in the Inventory and Equipment and to any
payments to be made under such policies. All original policies or true copies
thereof are to be delivered to the Lender, premium prepaid, with the loss
payable endorsement in the Lender’s favor, and shall provide for not less than
thirty (30) days prior written notice to the Lender of the exercise of any right
of cancellation. At the Companies’ request, or if the Companies fail to maintain
such insurance, the Lender may arrange for such insurance, but at the Companies’
expense and without any responsibility on the Lender’s part for: (i) obtaining
the insurance; (ii) the solvency of the insurance companies; (iii) the adequacy
of the coverage; or (iv) the collection of claims. Upon the occurrence of an
Event of Default which is not waived in writing by the Lender, the Lender shall,
subject to the rights of any holders of Permitted Encumbrances holding claims
senior to the Lender, have the sole right, and at its option, in the name of the
Lender or the Companies, to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
          (b) (i) In the event of any loss or damage by fire or other casualty,
insurance proceeds relating to Inventory shall be applied to the Obligations in
such order as the Lender may elect;
               (ii) In the event any part of the Companies’ Equipment is damaged
by fire or other casualty and the Insurance Proceeds for such damage or other
casualty is less than or equal to $100,000.00, the Lender shall promptly apply
such Proceeds to reduce the Companies’ outstanding balance in the Funds In Use
Account. Upon the occurrence of a Default or Event of Default, such Insurance
Proceeds may be applied to the Obligations in such order as the Lender may
elect;
               (iii) Absent the occurrence of an Event of Default (which has not
been waived in writing by the Lender), and provided that (x) the Companies have
sufficient business interruption insurance to replace the lost profits of any of
the Companies’ facilities, and (y) the Insurance Proceeds are in excess of
$100,000.00, the Companies may elect (by delivering written notice to the
Lender) to replace, repair or restore such Equipment to substantially the
equivalent condition prior to such fire or other casualty as set forth herein.
If the Companies do not, or cannot, elect to use the Insurance Proceeds as set
forth above, the Lender may, subject to the rights of any holders of Permitted
Encumbrances holding claims senior to the Lender, apply the

30



--------------------------------------------------------------------------------



 



Insurance Proceeds to the payment of the Obligations in such manner and in such
order as the Lender may reasonably elect; and
               (iv) If the Companies elect to use the Insurance Proceeds for the
repair, replacement or restoration of any Equipment, and there is then no Event
of Default, (x) Insurance Proceeds for any loss in excess of $100,000.00 on
Equipment and/or Real Estate will be applied to the reduction of the Revolving
Loans and (y) the Lender may set up an Availability Reserve for an amount equal
to said Insurance Proceeds. The Availability Reserve will be reduced
dollar-for-dollar upon receipt of non-cancelable executed purchase orders,
delivery receipts or contracts for the replacement, repair or restoration of
Equipment and disbursements in connection therewith.
          (c) In the event the Companies fail to provide the Lender with timely
evidence, acceptable to the Lender, of its maintenance of insurance coverage
required pursuant to paragraph 7.5(a) above, the Lender may purchase, at the
Companies’ expense, insurance to protect the Lender’s interests in the
Collateral. The insurance acquired by the Lender may, but need not, protect the
Companies’ interest in the Collateral, and therefore such insurance may not pay
claims which the Companies may have with respect to the Collateral or pay any
claim which may be made against the Companies in connection with the Collateral.
In the event the Lender purchases, obtains or acquires insurance covering all or
any portion of the Collateral, the Companies shall be responsible for all of the
applicable costs of such insurance, including premiums, interest (at the
applicable Base Rate for Revolving Loans set forth in paragraph 8.1 of Section 8
hereof), fees and any other charges with respect thereto, until the effective
date of the cancellation or the expiration of such insurance. The Lender may
charge all of such premiums, fees, costs, interest and other charges to the
Companies’ Funds In Use Account. The Companies hereby acknowledge that the costs
of the premiums of any insurance acquired by the Lender may exceed the costs of
insurance which the Companies may be able to purchase on its own. In the event
that the Lender purchases such insurance, the Lender will notify the Companies
of said purchase within thirty (30) days of the date of such purchase. If,
within thirty (30) days after the date of such notice, the Companies provides
the Lender with proof that the Companies had the insurance coverage required
pursuant to 7.5(a) above (in form and substance satisfactory to the Lender) as
of the date on which the Lender purchased insurance and the Companies continued
at all times to have such insurance, then the Lender agrees to cancel the
insurance purchased by the Lender and credit the Companies’ Funds In Use Account
with the amount of all costs, interest and other charges associated with any
insurance purchased by the Lender, including with any amounts previously charged
to the Funds In Use Account.
     7.6. The Companies agree to pay, when due, all Taxes, including sales
taxes, assessments, claims and other charges lawfully levied or assessed upon
the Companies or the Collateral unless such Taxes are being diligently contested
in good faith by the Companies by appropriate proceedings and adequate reserves
are established in accordance with GAAP. Notwithstanding the foregoing, if any
lien shall be filed or claimed thereunder (a) for Taxes due the United States of
America, or (b) which in the Lender’s reasonable opinion might create a valid
obligation having priority over the rights granted to the Lender herein
(exclusive of Real Estate), such lien shall not be deemed to be a Permitted
Encumbrance hereunder and the Companies shall immediately pay such tax and
remove the lien of record. If the Companies fail to do so promptly, then at the
Lender’s election, the Lender may (i) create an Availability

31



--------------------------------------------------------------------------------



 



Reserve in such amount as it may deem appropriate in its business judgment, or
(ii) upon the occurrence and during the continuance of a Default or Event of
Default, imminent risk of seizure, filing of any priority lien, forfeiture, or
sale of the Collateral, pay Taxes on the Companies’ behalf, and the amount
thereof shall be an Obligation secured hereby and due on demand.
     7.7. The Companies: (a) agree to comply with all acts, rules, regulations
and orders of any legislative, administrative or judicial body or official,
which the failure to comply with would have a material and adverse impact on the
Collateral, or any material part thereof, or on the business or operations of
the Companies, provided that the Companies may contest any acts, rules,
regulations, orders and directions of such bodies or officials in any reasonable
manner which will not, in the Lender’s reasonable opinion, materially and
adversely effect the Lender’s rights or priority in the Collateral; (b) agrees
to comply with all environmental statutes, acts, rules, regulations or orders as
presently existing or as adopted or amended in the future, applicable to the
Collateral, the ownership and/or use of its real property and operation of its
business, which the failure to comply with would have a material and adverse
impact on the Collateral, or any material part thereof, or on the operation of
the business of the Companies; and (c) shall not be deemed to have breached any
provision of this Paragraph 7.7 if (i) the failure to comply with the
requirements of this Paragraph 7.7 resulted from good faith error or innocent
omission, (ii) the Companies promptly commences and diligently pursues a cure of
such breach, and (iii) such failure is cured within (30) days following the
Companies’ receipt of notice of such failure, or if such cannot in good faith be
cured within thirty (30) days, then such breach is cured within a reasonable
time frame based upon the extent and nature of the breach and the necessary
remediation, and in conformity with any applicable consent order, consensual
agreement and applicable law.
     7.8. Until termination of this Financing Agreement and payment and
satisfaction of all Obligations due hereunder other than contingent Obligations
as to which no claims have been made, the Companies agree that, unless the
Lender shall have otherwise consented in writing, the Companies will furnish to
the Lender: (a) within ninety (90) days after the end of each Fiscal Year of the
Companies or within one hundred and five (105) days after the end of a Fiscal
Year if the Companies shall have filed for an extension with the Securities
Exchange Commission under Rule 12b-25 (or comparable rule) of the rules and
regulations adopted under the Securities Act of 1934, as amended (an
“Extension”), an audited Consolidated Balance Sheet, as at the close of such
year, and statements of profit and loss, cash flow and reconciliation of surplus
of the Chaus and its Subsidiaries for such year, audited by independent public
accountants selected by the Companies and satisfactory to the Lender; (b) within
forty-five (45) days after the end of each Fiscal Quarter if no Extension has
been filed, or within fifty (50) days after the end of each Fiscal Quarter if an
Extension has been filed, a Consolidated Balance Sheet as at the end of such
period and statements of profit and loss, cash flow and surplus of the Chaus and
its Subsidiaries, certified by an authorized financial or accounting officer of
the Borrowing Agent; (c) within thirty (30) days after the end of each month of
such month is not also a month at the end of a Fiscal Quarter and within
forty-five (45) days after the end of each month if such month is also a month
at the end of a Fiscal Quarter, a Consolidated Balance Sheet as at the end of
such period and statements of profit and loss, cash flow and surplus of the
Companies and all Subsidiaries for such period, certified by an authorized
financial or accounting officer of the Borrowing Agent; (d) within sixty
(60) days prior to the beginning of the Companies’ fiscal year, a month by month

32



--------------------------------------------------------------------------------



 



projected operating budget and annual cash flow projections for such Fiscal Year
in form reasonably satisfactory to Lender, (e) from time to time, such further
information regarding the business affairs and financial condition of the Chaus
and its Subsidiaries as the Lender may reasonably request, including, without
limitation the accountant’s management practice letter and (ii) annual cash flow
projections in form satisfactory to the Lender, (f) on the 7th day of each month
(but more frequently upon Lender’s reasonable request), a Borrowing Base
Certificate, certified by the treasurer or chief financial officer of the
Borrowing Agent (or any other authorized officer satisfactory to Lender),
together with such confirmatory schedules of Trade Accounts Receivable and
Inventory (including a detailed ageing of all Trade Accounts Receivable which
are not purchased hereunder and otherwise in form and substance satisfactory to
Lender) as Lender reasonably may request and (g) at least once each week (but
more frequently upon Lender’s reasonable request), a summary of Trade Accounts
Receivable which are not purchased hereunder and Inventory (containing such
detail from the Companies’ perpetual inventory as Lender may require) as of the
last Business Day of the preceding week, together with information sufficient to
allow Lender to update the amount and value of Inventory. CIT, in its sole
discretion, may permit the Companies to access CIT’s System for the purpose (in
addition to those set forth elsewhere in this Agreement) of completing and
submitting Borrowing Base Certificates when required hereunder. Each financial
statement which the Companies are required to submit hereunder must be
accompanied by an officer’s certificate, signed by the President, Vice
President, Controller, Chief Financial Officer or Treasurer, pursuant to which
any one such officer must certify that: (x) the financial statement(s) fairly
present(s) in all material respects the Companies’ financial condition as of the
end of any particular accounting period, as well as the Companies’ operating
results during such accounting period, subject to year-end audit adjustments;
and (y) during the particular accounting period: (A) there has been no Default
or Event of Default under this Financing Agreement, provided, however, that if
any such officer has knowledge that any such Default or Event of Default, has
occurred during such period, the existence of and a detailed description of same
shall be set forth in such officer’s certificate; (B) the Companies have not
received any notice of cancellation with respect to its property insurance
policies; (C) the Companies have not received any notice that could result in a
material adverse effect on the value of the Collateral taken as a whole; and
(D) the exhibits attached to such financial statement(s) constitute detailed
calculations showing compliance with all financial covenants contained in this
Financing Agreement.
     7.9. Until termination of the Financing Agreement and payment and
satisfaction of all Obligations hereunder other than contingent Obligations as
to which no claims have been made, the Companies agree that, without the prior
written consent of the Lender, except as otherwise herein provided, the
Companies will not:
          (a) Mortgage, assign, pledge, transfer or otherwise permit any lien,
charge, security interest, encumbrance or judgment, (whether as a result of a
purchase money or title retention transaction, or other security interest, or
otherwise) to exist on any of the Companies’ Collateral or any other assets,
whether now owned or hereafter acquired, except for the Permitted Encumbrances;
          (b) Incur or create any Indebtedness other than the Permitted
Indebtedness;

33



--------------------------------------------------------------------------------



 



          (c) Sell, lease, assign, transfer or otherwise dispose of
(i) Collateral, except as otherwise specifically permitted by this Financing
Agreement, or (ii) either all or substantially all of the Companies’ assets,
which do not constitute Collateral;
          (d) Merge, consolidate or otherwise alter or modify its corporate
name, principal place of business, structure, or existence, re-incorporate or
re-organize, or enter into or engage in any operation or activity materially
different from that presently being conducted by the Companies, except that the
Companies may change their corporate name or address; provided that: (i) the
Companies shall give the Lender thirty (30) days prior written notice thereof
and (ii) the Companies shall execute and deliver, prior to or simultaneously
with any such action, any and all documents and agreements requested by the
Lender to confirm the continuation and preservation of all security interests
and liens granted to the Lender hereunder;
          (e) Assume, guarantee, endorse, or otherwise become liable upon the
obligations of any Person, except (i) by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, or (ii) with respect to the obligations of Chaus as
co-obligor with CS Acquisition under that certain Assignment and Assumption
Agreement dated as of January 1, 2004 among CS Acquisition, Chaus and Adler
Holdings II, LLC.
          (f) Declare or pay any dividend or distributions of any kind on, or
purchase, acquire, redeem or retire, any of the capital stock or equity
interest, of any class whatsoever, whether now or hereafter outstanding;
          (g) (i) Create any new subsidiary, (ii) make any advance (other than
advances for expenses in the ordinary course of business) or loan to, or any
investment in, any Person or other entity or (iii) acquire all or substantially
all of the stock or assets of any Person or other entity in each case other than
(A) intercompany loans among Chaus, Danielle Acquisition and/or CS Acquisition
which otherwise constitute Permitted Indebtedness, (B) a Permitted Acquisition
or (C) a Permitted Investment; or
          (h) (i) Enter into any transaction, including, without limitation, any
purchase, sale, lease, loan or exchange of property, with any officer, director,
parent (direct or indirect), subsidiary (direct or indirect) or other Person
that is an affiliate of the Company, any Guarantor or any subsidiary of the
Companies, unless (x) such transaction otherwise complies with the provisions of
this Agreement, (y) such transaction is for the sale of goods or services
rendered in the ordinary course of business and pursuant to the reasonable
requirements of the Companies, any Guarantor or any subsidiary of the Companies,
as the case may be, and upon fair and reasonable terms, no less favorable to
such entity than such entity could obtain in a comparable arms length
transaction with an unrelated third party, and (z) no Event of Default shall
have occurred and remain outstanding at the time such transaction occurs, or
would occur after giving effect to such transaction; provided, however, any
Company or any Guarantor domiciled in the United States (a “Domestic Guarantor”)
may enter into affiliate transactions with another Company or Domestic Guarantor
so long as no Default or Event of Default shall have occurred and remain
outstanding, and (ii) pay any management, consulting or other similar fees to
any Person affiliated with the Companies other than compensation arrangements
made on an arm’s-length basis and approved by the Compensation Committee of the
Companies; or

34



--------------------------------------------------------------------------------



 



          (i) Make any payment of the principal of, or interest on, any
Subordinated Debt, or purchase, acquire or redeem any of the Subordinated Debt,
unless (x) such payment, purchase, acquisition or redemption is expressly
permitted by the terms of the applicable subordination agreement and (y) no
Default or Event of Default shall have occurred and remain outstanding on the
date on which such payment or transaction occurs, or would occur as a result
thereof.
     7.10. Until termination of the Financing Agreement and payment and
satisfaction in full of all Obligations hereunder other than contingent
Obligations as to which no claim has been made, the Companies shall comply with
the following financial covenants:
          (a) maintain at the end of each Fiscal Quarter ending below a Tangible
Net Worth of not less than the amount set forth below for the applicable period:

          Fiscal Quarter   Tangible Net Worth
September 30, 2009
  $ 2,025,000  
December 31, 2009
  $ 752,000  
March 31, 2010
  $ 3,514,000  
June 30, 2010
  $ 4,200,000  
September 30, 2010
  $ 4,450,000  
December 31, 2010
  $ 4,700,000  
March 31, 2011
  $ 4,950,000  
June 30, 2011
  $ 5,200,000  
September 30, 2011 and the last day of each Fiscal Quarter ended thereafter
  $ 5,450,000  

          (b) maintain EBITDA of at least the amounts set forth below for any
test period ending on the last day of each Fiscal Quarter set forth below:

          Fiscal Quarter   EBITDA
3 months ending September 30, 2009
  $ (625,000 )
6 months ending December 31, 2009
  $ (1,786,000 )
9 months ending March 31, 2010
  $ 2,068,000  
12 months ending June 30, 2010
  $ 3,198,000  
3 months ending September 30, 2010 and for the 3 months ending on each September
30 thereafter
  $ 500,000  
6 months ending December 31, 2010 and for the 6 months ending each December 31
thereafter
  $ 1,000,000  
9 months ending March 31, 2011 and for the 9 months ending each March 31
thereafter
  $ 1,500,000  
12 months ending June 30, 2011 and for the 12 months ending each June 30
thereafter
  $ 2,000,000  

35



--------------------------------------------------------------------------------



 



          (c) maintain at the end of each Fiscal Quarter set forth below a
Leverage Ratio of not more than the ratio set forth below for the applicable
period:

          Fiscal Quarter   Ratio
September 30, 2009
    11.40 to 1.0  
December 31, 2009
    25.20 to 1.0  
March 31, 2010
    7.80 to 1.0  
June 30, 2010
    3.75 to 1.0  
September 30, 2010
    6.00 to 1.0  
December 31, 2010
    6.00 to 1.0  
March 31, 2011
    6.00 to 1.0  
June 30, 2011
    6.00 to 1.0  
September 30, 2011 and the last day of each Fiscal Quarter ended thereafter
    6.00 to 1.0  

          (d) without the prior written consent of the Lender, the Companies
will not:
               (i) enter into any Operating Lease if after giving effect thereto
the aggregate obligations with respect to Operating Leases of the Companies
during any Fiscal Year would exceed $3,750,000.
               (ii) contract for, purchase, make expenditures for, lease
pursuant to a Capital Lease or otherwise incur obligations with respect to
Capital Expenditures in the aggregate amount in excess of $1,000,000 (whether
subject to a security interest or otherwise) during any Fiscal Year.
     7.11. The Companies agree to advise the Lender in writing of: (a) all
expenditures (actual or anticipated) in excess of $150,000.00 from the budgeted
amount therefor in any Fiscal Year for (i) environmental clean-up,
(ii) environmental compliance or (iii) environmental testing and the impact of
said expenses on the Companies’ working capital; and (b) to the extent such
liability would have a material adverse effect on any Company, any notices the
Companies receive from any local, state or federal authority advising the
Companies of any environmental liability (real or potential) stemming from the
Companies’ operations, their premises, their waste disposal practices, or waste
disposal sites used by the Companies and to provide the Lender with copies of
all such notices if so required.
     7.12. The Companies hereby agree to indemnify and hold harmless the Lender
and its officers, directors, employees, attorneys and agents (each an
“Indemnified Party”) from, and

36



--------------------------------------------------------------------------------



 



holds each of them harmless against, any and all losses, liabilities,
obligations, claims, actions, damages, costs and expenses (including reasonable
attorney’s fees) and any payments made by the Lender pursuant to any indemnity
provided by the Lender with respect to or to which any Indemnified Party is
subject insofar as such losses, liabilities, obligations, claims, actions,
damages, costs, fees or expenses with respect to the Loan Documents, including
without limitation those which may arise from or relate to: (a) the Depository
Account, the Blocked Accounts, the lockbox and/or any other depository account
and/or the agreements executed in connection therewith, and (b) any and all
claims or expenses asserted against the Lender as a result of any environmental
pollution, hazardous material or environmental clean-up relating to the Real
Estate; or any claim or expense which results from the Companies’ operations
(including, but not limited to, the Companies’ off-site disposal practices) and
use of the Real Estate, which the Lender may sustain or incur (other than solely
as a result of the physical actions of the Lender on the Companies’ premises
which are determined to constitute gross negligence or willful misconduct by a
court of competent jurisdiction), all whether through the alleged or actual
negligence of such Person or otherwise, except and to the extent that the same
results solely from the gross negligence or willful misconduct of such
Indemnified Party as finally determined by a court of competent jurisdiction.
The Companies hereby agree that this indemnity shall survive termination of this
Financing Agreement, as well as payments of Obligations which may be due
hereunder. The Lender may, in its sole business judgment, establish such
Availability Reserves with respect thereto as it may deem advisable under the
circumstances and, upon any termination hereof, hold such reserves as cash
reserves for any such contingent liabilities.
     7.13. Without the prior written consent of Lender, each Company agrees that
it will not enter into any transaction, including, without limitation, any
purchase, sale, lease, loan or exchange of property with any affiliate of any
Company (other than a wholly-owned Subsidiary of the Companies), provided that,
except as otherwise set forth in this Financing Agreement, the Companies may
enter into sale and service transactions in the ordinary course of its business
and pursuant to the reasonable requirements of the Companies, and upon standard
terms and conditions and fair and reasonable terms, no less favorable to the
Companies than the Companies could obtain in a comparable arms length
transaction with an unrelated third party, provided further that no Default or
Event of Default exists or will occur hereunder prior to and after giving effect
to any such transaction.
     7.14. Each Company hereby (a) represents that Chaus Specialists, Inc. is an
inactive corporation and has no material assets (the “Inactive Subsidiary”), and
(b) agrees to dissolve the corporate existence of the Inactive Subsidiary by not
later than December 31, 2008. Each Company further represents and warrants that
Chaus Retail, Inc. has been dissolved.
     7.15. The Companies shall maintain life insurance on Josephine Chaus (the
“JC Life Insurance Policy”) in the amount of not less than $10,000,000 and shall
assign the JC Life Insurance Policy to the Lender (in form and substance
satisfactory to the Lender) all rights under the Life Insurance Policy as
additional collateral for the Obligations (the “JC Life Insurance Assignments”).
In the event of a collection upon the life insurance policy, the proceeds
thereof up to $10,000,000 shall be applied to the Obligations in such order as
Lender shall determine in its reasonable discretion. Should the Lender collect
more than $10,000,000 with respect to the

37



--------------------------------------------------------------------------------



 



JC Insurance Policy, the Lender shall return to the Companies that portion of
the proceeds which exceeds $10,000,000.
     7.16. From time to time upon the request of Lender, which, if no default or
Event of Default shall have occurred and be continuing, shall be limited to once
per year, the Companies agree to permit Lender to perform appraisals of the
Companies’ Inventory, Equipment, Intellectual Property and Real Estate covered
by a mortgage or deed of trust in favor of Lender. The Companies agree to
reimburse Lender for the costs and expenses relating to all such appraisals. All
appraisals shall be performed by qualified appraisers selected by Lender. To the
extent that the Companies are required by this Section 7.16 to reimburse Lender
for Lender’s costs and expenses relating to appraisals, such costs and expenses
shall constitute Out-of-Pocket Expenses.
     7.17. The Companies: (i) are familiar with all applicable Anti-Terrorism
Laws; (ii) acknowledges that its transactions are subject to applicable
Anti-Terrorism Laws; (iii) will comply in all material respects with all
applicable Anti-Terrorism Laws, including, if appropriate, the USA Patriot Act;
(iv) acknowledges that CIT’s performance hereunder is also subject to CIT’s
compliance with all applicable Anti-Terrorism Laws, including the USA Patriot
Act; (v) and, to the Companies’ knowledge, their affiliates are not Blocked
Persons; (vi) acknowledges that CIT will not conduct business with any Blocked
Person; (vii) will not (a) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (b) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224 or other Anti-Terrorism Law, or (c) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law; (viii) shall provide to
CIT all such information about the Companies’ ownership, officers, directors,
business structure and, to the extent not prohibited by applicable law or
agreement, customers, as CIT may reasonably require; and (ix) will take such
other action as CIT may reasonably request in connection with its obligations
described in clause (iv) above.
     7.18. To the extent not received by the Lender prior to the Closing Date,
the Companies shall use commercially reasonable efforts to obtain licensor
consent letters from each licensor listed on Schedule 7.18, each in form and
substance satisfactory to Lender. In the event that any such licensor consent is
not obtained, the Lender may, at its option, reserve up to the gross amount of
the Companies’ Inventory related to such unobtained licensor consent; provided,
however notwithstanding the foregoing Lender shall not increase its reserve with
respect to Inventory subject to the Kenneth Cole Productions (KIC), Inc.
(“Kenneth Cole”) license so long a satisfactory licensor consent letter from
Kenneth Cole in favor of Lender remains in place.
SECTION 8. Interest, Fees and Expenses
     8.1. (a) Interest on the Revolving Loans shall be payable monthly as of the
end of each month at a rate equal to the sum of the Base Rate plus the
Applicable Margin per annum on the average of the net balances owing by the
Companies to the Lender in the Funds In Use Account at the close of each day
during such month. Any change in the rate of interest

38



--------------------------------------------------------------------------------



 



hereunder due to a change in the Base Rate will take effect as of the first of
the month following such change in the JPMorgan Chase Prime Rate. The rate
hereunder for Base Rate Loans shall be calculated based on a 360-day year. The
Lender shall be entitled to charge the Companies’ Funds In Use Account at the
rate provided for herein when due until all Obligations have been paid in full.
          (b) Upon and after the occurrence and during the continuance of an
Event of Default and the giving of any required notice by the Lender in
accordance with the provisions of Section 10, Paragraph 10.2 hereof, all
Obligations shall bear interest at the Default Rate of Interest.
     8.2. Factoring Fees and Other Charges.
          (a) The Companies agree to pay Lender a factoring fee or charge of (a)
* * *, (b) * * * and (c) * * *. In addition, the Companies agree to pay a fee of
one quarter of one percent (1/4 of 1%) of the gross face amount of each Account
for each thirty (30) day period or part thereof by which the longest terms of
sale applicable to such Account exceed sixty (60) days (whether as originally
stated or as a result of a change of terms requested by any Company or the
customer). For Accounts arising from sales to customers located outside the
fifty states of the United States of America and Puerto Rico (* * *), the
Companies agree to pay us * * * of all such Accounts. All factoring fees or
charges are due and charged to the Companies’ account upon Lender’s purchase of
the underlying Account. Commencing on the date occurring on the first day of the
next month hereafter, the actual factoring fees or charges paid to Lender by
each Company on a combined basis during any Contract Year (as hereinafter
defined) or part thereof (“Period”) shall be no less than $* * * (“Minimum
Factoring Fees”); provided, however, in the event Lender voluntarily terminates
this Agreement other than upon the occurrence of an Event of Default or the
termination of this Agreement in accordance with its terms, the Minimum
Factoring Fee for such Contract Year shall be prorated based on the number of
days elapsed during such Contract Year to the effective date of such termination
. “Contract Year” shall mean the twelve-month period ending on September 18,
2009 and each September 18 thereafter.
          (b) The Companies agree to pay the Lender’s fees (as more fully set
forth in the Guide) including fees for: (a) special reports prepared by the
Companies at Lender’s request; (b) wire transfers; (c) handling change of terms
requests relating to Accounts; and (d) the Companies’ usage of Lender’s on-line
computer services and in addition Lender’s fees for: (i) each new customer
set-up on its customer accounts receivable data base and each new customer
relationship established for any of the Companies; (ii) crediting the Companies’
account with proceeds of non-factored invoices received by Lender; and
(iii) charge backs of invoices factored with Lender that were paid directly to
any Company. All such fees will be charged to the Companies’ account when
incurred. Lender may change its fees from time to time upon notice to Borrowing
Agent; however, any failure to give such notice does not constitute a breach of
this Agreement and does not impair Lender’s ability to institute any such
change.
     8.3. In consideration of the Letter of Credit Guaranty of the Lender, the
Companies shall pay the Lender the Letter of Credit Guaranty Fee which shall be
an amount equal to (a) one-quarter of one percent (1/4%) on the face amount of
each documentary Letter of Credit payable upon issuance thereof, (b) one-quarter
of one percent (1/4%) on the average daily face

39



--------------------------------------------------------------------------------



 



amount of each documentary Letter of Credit, payable monthly in arrears on the
first day of each month and calculated on the basis of a 360 day year for the
actual number of days elapsed and (c) five percent (5%) per annum, to be paid on
a monthly basis, on the face amount of each standby Letter of Credit less the
amount of any and all amounts previously drawn under such standby Letter of
Credit.
     8.4. Any and all charges, fees, commissions, costs and expenses charged to
the Lender for the Companies’ account by any Issuer in connection with, or
arising out of, Letters of Credit or out of transactions relating thereto will
be charged to the Funds In Use Account in full when charged to, or paid by the
Lender, or as may be due upon any termination of this Financing Agreement
hereof, and when made by any such Issuer shall be conclusive on the Lender.
     8.5. The Companies shall reimburse or pay the Lender, as the case may be,
for all Out-of-Pocket Expenses, including without limitation, any Out-of-Pocket
Expenses in connection with the preparation, negotiation, execution and delivery
of this Financing Agreement.
     8.6. On the first day of each month, the Companies agree to pay to Lender
the Revolving Line of Credit Fee in arrears. Such Revolving Line of Credit Fee
shall be calculated bared on a 360-day year and actual days elapsed.
     8.7. On the first day of each month, interest at the rate set forth in
Section 8.1 (or Section 8.2, if applicable) hereof shall be charged for the
aggregate number of Collection Days for all deposits during the immediately
preceding month. For purposes hereof, “Collection Days” shall mean a period of *
* * Business Days after the deposit of proceeds of Collateral or other monies
into CIT’s Bank Account.
     8.8. (Reserved).
     8.9. The Companies shall pay (i) Lender’s standard fees for the use of
CIT’s in-house legal department and facilities relating to any and all
modifications, waivers, releases, legal file reviews or additional collateral
with respect to this Agreement, the Collateral and/or the Obligations,
(ii) Lender’s standard charges for each wire transfer made by Lender to or for
the benefit of the Companies (currently $35 per wire), provided that such
standard charges may be increased by Lender from time to time and (iii) Lender’s
standard charges and fees for the Lender’s personnel used by the Lender for
reviewing the books and records of the Companies and for verifying, testing,
protecting, safeguarding, preserving or disposing of all or any part of the
Collateral (which fees shall be in addition to any Out-of-Pocket Expenses, but
in no event shall be duplicative of any other fees or expenses set forth in this
Agreement or the Loan Documents). Such charges shall be due and payable in
accordance with Lender’s standard practices, as in effect from time to time.
     8.10. The Companies hereby authorize the Lender to charge the Funds In Use
Account with the amount of all payments due hereunder as such payments become
due. The Companies confirm that any charges which the Lender may so make to the
Funds In Use Account as herein provided will be made as an accommodation to the
Companies and solely at the Lender’s discretion.

40



--------------------------------------------------------------------------------



 



     8.11. In the event that the Lender or any participant hereunder (or any
financial institution which may from time to time become a participant or lender
hereunder) shall have determined in the exercise of its reasonable business
judgment that, subsequent to the Closing Date, any change in applicable law,
rule, regulation or guideline regarding capital adequacy, or any change in the
interpretation or administration thereof, or compliance by the Lender or such
participant with any new request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the Lender’s or such participant’s capital as a consequence of its
obligations hereunder to a level below that which the Lender or such participant
could have achieved but for such adoption, change or compliance (taking into
consideration the Lender or such participant’s policies with respect to capital
adequacy) by an amount reasonably deemed by the Lender or such participant to be
material, then, from time to time, the Companies shall pay no later than five
(5) days following written notice to the Companies, to the Lender or such
participant such additional amount or amounts as will compensate the Lender’s or
such participant’s for such reduction. In determining such amount or amounts,
the Lender or such participant may use any reasonable averaging or attribution
methods. The protection of this Paragraph 8.10 shall be available to the Lender
or such participant regardless of any possible contention of invalidity or
inapplicability with respect to the applicable law, regulation or condition. A
certificate of the Lender or such participant setting forth such amount or
amounts as shall be necessary to compensate the Lender or such participant with
respect to this Section 8 and the calculation thereof when delivered to the
Companies shall be conclusive on the Companies absent manifest error.
Notwithstanding anything in this paragraph to the contrary, in the event the
Lender or such participant has exercised its rights pursuant to this paragraph,
and subsequent thereto determines that the additional amounts paid by the
Companies in whole or in part exceed the amount which the Lender or such
participant actually required to be made whole, the excess, if any, shall be
returned to the Companies by the Lender or such participant.
     8.12. In the event that any applicable law, treaty or governmental
regulation, or any change therein or in the interpretation or application
thereof, or compliance by the Lender or such participant with any request or
directive (whether or not having the force of law) from any central bank or
other financial, monetary or other authority, shall:
          (a) subject the Lender or such participant to any tax of any kind
whatsoever with respect to this Financing Agreement or change the basis of
taxation of payments to the Lender or such participant of principal, fees,
interest or any other amount payable hereunder or under any other documents
(except for changes in the rate of tax on the overall net income of the Lender
or such participant by the federal government or the jurisdiction in which it
maintains its principal office);
          (b) impose, modify or hold applicable any reserve, special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by the Lender or
such participant by reason of or in respect to this Financing Agreement and the
Loan Documents, including (without limitation) pursuant to Regulation D of the
Board of Governors of the Federal Reserve System; or

41



--------------------------------------------------------------------------------



 



          (c) impose on the Lender or such participant any other condition with
respect to this Financing Agreement or any other document, and the result of any
of the foregoing is to increase the cost to the Lender or such participant of
making, renewing or maintaining its loans hereunder by an amount that the Lender
or such participant deems to be material in the exercise of its reasonable
business judgment or to reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the loans by an amount that the
Lender or such participant deems to be material in the exercise of its
reasonable business judgment, then, in any case the Companies shall pay the
Lender or such participant, within five (5) days following its written notice,
such additional cost or such reduction, as the case may be. The Lender or such
participant shall certify the amount of such additional cost or reduced amount
to the Companies and the calculation thereof and such certification shall be
conclusive upon the Companies absent manifest error. Notwithstanding anything in
this paragraph to the contrary, in the event the Lender or such participant has
exercised its rights pursuant to this paragraph, and subsequent thereto
determine that the additional amounts paid by the Companies in whole or in part
exceed the amount which the Lender or such participant actually required
pursuant hereto, the excess, if any, shall be returned to the Companies by the
Lender or such participant.
     8.13. The Companies agree to indemnify and to hold the Lender (including
any participant) harmless from any loss or expense which the Lender or such
participant may sustain or incur as a consequence of: (a) default by the
Companies in making a borrowing after the Companies have given a notice in
accordance with Paragraph 8.12 of Section 8 hereof; and (b) default by the
Companies in making any prepayment after the Companies have given notice to the
Lender thereof. The determination by the Lender of the amount of any such loss
or expense, when set forth in a written notice to the Companies, containing the
Lender’s calculations thereof in reasonable detail, shall be conclusive on the
Companies in the absence of manifest error. This covenant shall survive
termination of this Financing Agreement and payment of the outstanding
Obligations.
     8.14. For purposes of this Financing Agreement and Section 8 thereof, any
reference to the Lender shall include any financial institution which may become
a participant or co-lender subsequent to the Closing Date.
SECTION 9. Powers
     The Companies hereby constitute the Lender, or any Person or agent the
Lender may designate, as its attorney-in-fact, at the Companies’ cost and
expense, to exercise all of the following powers, which being coupled with an
interest, shall be irrevocable until all Obligations to the Lender have been
paid in full:
          (a) To receive, take, endorse, sign, assign and deliver, all in the
name of the Lender or the Companies, any and all checks, notes, drafts, and
other documents or instruments relating to the Collateral;
          (b) To receive, open and dispose of all mail addressed to the
Companies and to notify postal authorities to change the address for delivery
thereof to such address as the Lender may designate;

42



--------------------------------------------------------------------------------



 



          (c) To request from customers indebted on Accounts at any time, in the
name of the Lender information concerning the amounts owing on the Accounts;
          (d) To request from customers indebted on Accounts at any time, in the
name of the Companies, in the name of certified public accountant designated by
the Lender or in the name of the Lender’s designee, information concerning the
amounts owing on the Accounts;
          (e) To transmit to customers indebted on Accounts notice of the
Lender’s ownership interest therein and to notify customers indebted on Accounts
to make payment directly to the Lender for the Companies’ account; and
          (f) To take or bring, in the name of the Lender or the Companies, all
steps, actions, suits or proceedings deemed by the Lender necessary or desirable
to enforce or effect collection of the Accounts.
Notwithstanding anything hereinabove contained to the contrary, the powers set
forth in (b) above may only be exercised after the occurrence of an Event of
Default and until such time as such Event of Default is waived in writing by the
Lender.
SECTION 10. Events of Default and Remedies
     10.1. Notwithstanding anything hereinabove to the contrary, the Lender may
terminate this Financing Agreement immediately upon the occurrence of any of the
following Events of Default:
          (a) cessation of the business of any Company or the calling of a
meeting of the creditors of any Company for purposes of compromising the debts
and obligations of such Company;
          (b) the failure of any Company to generally meet its debts as they
mature;
          (c) (i) the commencement by any Company of any bankruptcy, insolvency,
arrangement, reorganization, receivership or similar proceedings under any
federal or state law; (ii) the commencement against any Company, of any
bankruptcy, insolvency, arrangement, reorganization, receivership or similar
proceeding under any federal or state law by creditors of any Company, provided
that such Default shall not be deemed an Event of Default if such proceeding is
controverted within ten (10) days and dismissed and vacated within thirty
(30) days of commencement, except in the event that any of the actions sought in
any such proceeding shall occur or such Company shall take action to authorize
or effect any of the actions in any such proceeding; or (iii) the commencement
(x) by any Company’s Subsidiaries, or any one of them, of any bankruptcy,
insolvency, arrangement, reorganization, receivership or similar proceeding
under any applicable state law, or (y) against any Company’s Subsidiaries, or
any one of them, of any involuntary bankruptcy, insolvency, arrangement,
reorganization, receivership or similar proceeding under applicable law,
provided that such Default shall not be deemed an Event of Default if such
proceeding is controverted within ten (10) days and dismissed or vacated within
thirty (30) days of commencement, except in the event that any of the actions
sought in any such proceeding shall occur or any Company’s Subsidiaries, or any
one of them, shall take action to authorize or effect any of the actions in any
such proceeding;

43



--------------------------------------------------------------------------------



 



          (d) breach by any Company in any material respect of any warranty,
representation or covenant contained herein (other than those referred to in
sub-paragraph (e) below) or in any other Loan Documents, provided that such
Default by any Company of any of the warranties, representations or covenants
referred in this clause (d) shall not be deemed to be an Event of Default unless
and until such Default shall remain unremedied to the Lender’s satisfaction for
a period of ten (10) days from the date of such breach;
          (e) breach by any Company in any material respect of any warranty,
representation or covenant of Paragraphs 4.3 (other than the fourth sentence of
Paragraph 4.3) and 4.4 of Section 4 hereof; Paragraphs 6.3 and 6.4 (other than
the first sentence of Paragraph 6.4) of Section 6 hereof; Paragraphs 7.1, 7.5,
7.6, and 7.8 through 7.14 hereof;
          (f) failure of any Company to pay any of the Obligations within five
(5) Business Days of the due date thereof, provided that nothing contained
herein shall prohibit the Lender from charging such amounts to the Funds In Use
Account on the due date thereof;
          (g) any Company shall (i) engage in any “prohibited transaction” as
defined in ERISA, (ii) have any “accumulated funding deficiency” as defined in
ERISA, (iii) have any “reportable event” as defined in ERISA, (iv) terminate any
“plan”, as defined in ERISA or (v) be engaged in any proceeding in which the
Pension Benefit Guaranty Corporation shall seek appointment, or is appointed, as
trustee or administrator of any “plan”, as defined in ERISA, and with respect to
this sub-paragraph (h) such event or condition (x) remains uncured for a period
of thirty (30) days from date of occurrence and (y) could, in the reasonable
opinion of the Lender, subject such Company to any tax, penalty or other
liability material to the business, operations or financial condition of such
Company; or
          (h) the occurrence of any default or event of default (after giving
effect to any applicable grace or cure periods) under any instrument or
agreement evidencing any Indebtedness of any Company having a principal amount
in excess of $250,000;
     10.2. Upon the occurrence and during the continuance of an Event of
Default, the Lender in its sole discretion may, declare that, the making of all
future loans, advances, extensions of credit or credit approvals provided for in
Sections 3, 4 and 5 of this Financing Agreement shall be thereafter in the
Lender’s sole discretion, and the obligation of the Lender to make Revolving
Loans, issue credit approvals, open Letters of Credit and provide Letters of
Credit Guaranties, shall cease unless such Default or Event of Default is waived
in writing by the Lender or cured to the Lender’s satisfaction in the exercise
of the Lender’s reasonable judgment. Upon the occurrence and during the
continuance of an Event of Default, the Lender in its sole discretion may,
declare that: (a) all Obligations shall become immediately due and payable;
(b) the Lender may charge the Companies the Default Rate of Interest on all then
outstanding or thereafter incurred Obligations in lieu of the interest provided
for in Section 8 of this Financing Agreement, provided that, with respect to
this clause “(b)” the Lender has given the Companies written notice of the Event
of Default, provided further however, that no notice is required if the Event of
Default is the Event listed in Paragraph 10.1(c) of this Section 10; and (c) the
Lender may immediately terminate this Financing Agreement upon notice to the
Companies; provided, however, that upon the occurrence of an Event of Default
listed in Paragraph 10.1(c) of this Section 10, this Financing Agreement shall
automatically terminate and all Obligations shall

44



--------------------------------------------------------------------------------



 



become due and payable, without any action, declaration, notice or demand by the
Lender. The exercise of any option is not exclusive of any other option, which
may be exercised at any time by the Lender.
     10.3. Immediately upon the occurrence and during the continuance of any
Event of Default, the Lender may, to the extent permitted by law: (a) remove
from any premises where same may be located any and all books and records,
computers, electronic media and software programs associated with any Collateral
(including any electronic records, contracts and signatures pertaining thereto),
documents, instruments, files and records, and any receptacles or cabinets
containing same, relating to the Accounts, or the Lender may use, at the
Companies’ expense, such of the Companies’ personnel, supplies or space at the
Companies’ places of business or otherwise, as may be necessary to properly
administer and control the Accounts or the handling of collections and
realizations thereon; (b) bring suit, in the name of the Companies or the
Lender, and generally shall have all other rights respecting said Accounts,
including without limitation the right to: accelerate or extend the time of
payment, settle, compromise, release in whole or in part any amounts owing on
any Accounts and issue credits in the name of the Companies or the Lender;
(c) sell, assign and deliver the Collateral and any returned, reclaimed or
repossessed Inventory, at public or private sale, for cash, on credit or
otherwise, at the Lender’s sole option and discretion, and the Lender may bid or
become a purchaser at any such sale, free from any right of redemption, which
right is hereby expressly waived by the Companies; (d) foreclose the security
interests in the Collateral created herein or by the Loan Documents by any
available judicial procedure, or to take possession of any or all of the
Collateral, including any Inventory, Equipment and/or Other Collateral without
judicial process, and to enter any premises where any Inventory and Equipment
and/or Other Collateral may be located for the purpose of taking possession of
or removing the same; and (e) exercise any other rights and remedies provided in
law, in equity, by contract or otherwise. The Lender shall have the right,
without notice or advertisement, to sell, lease, or otherwise dispose of all or
any part of the Collateral, whether in its then condition or after further
preparation or processing, in the name of the Companies or the Lender, or in the
name of such other party as the Lender may designate, either at public or
private sale or at any broker’s board, in lots or in bulk, for cash or for
credit, with or without warranties or representations (including but not limited
to warranties of title, possession, quiet enjoyment and the like), and upon such
other terms and conditions as the Lender in its sole discretion may deem
advisable, and the Lender shall have the right to purchase at any such sale. If
any Inventory and Equipment shall require rebuilding, repairing, maintenance or
preparation, the Lender shall have the right, at its option, to do such of the
aforesaid as is necessary, for the purpose of putting the Inventory and
Equipment in such saleable form as the Lender shall deem appropriate and any
such costs shall be deemed an Obligation hereunder. Any action taken by CIT
pursuant to this paragraph shall not affect commercial reasonableness of the
sale. The Companies agree, at the request of the Lender, to assemble the
Inventory and Equipment and to make it available to the Lender at premises of
the Companies or elsewhere and to make available to the Lender the premises and
facilities of the Companies for the purpose of the Lender’s taking possession
of, removing or putting the Inventory and Equipment in saleable form. If notice
of intended disposition of any Collateral is required by law, it is agreed that
ten (10) days notice shall constitute reasonable notification and full
compliance with the law. The net cash proceeds resulting from the Lender’s
exercise of any of the foregoing rights, (after deducting all charges, costs and
expenses, including reasonable attorneys’ fees) shall be applied by the Lender
to the payment of the Obligations, whether due or

45



--------------------------------------------------------------------------------



 



to become due, in such order as the Lender may elect, and the Companies shall
remain liable to the Lender for any deficiencies, and the Lender in turn agrees
to remit to the Companies or its successors or assigns, any surplus resulting
therefrom. The enumeration of the foregoing rights is not intended to be
exhaustive and the exercise of any right shall not preclude the exercise of any
other rights, all of which shall be cumulative. The Companies hereby indemnifies
the Lender and holds the Lender harmless from any and all out-of-pocket costs,
expenses, claims, liabilities, Out-of-Pocket Expenses or otherwise, incurred or
imposed on the Lender by reason of the exercise of any of its rights, remedies
and interests hereunder, including, without limitation, from any sale or
transfer of Collateral, preserving, maintaining or securing the Collateral,
defending its interests in Collateral (including pursuant to any claims brought
by the Companies, the Companies as debtor-in-possession, any secured or
unsecured creditors of the Companies, any trustee or receiver in bankruptcy, or
otherwise), and the Companies hereby agree to so indemnify and hold the Lender
harmless, absent the Lender’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. The foregoing indemnification
shall survive termination of this Financing Agreement until such time as all
Obligations (including the foregoing) have been finally and indefeasibly paid in
full. In furtherance thereof the Lender, may establish such reserves for
Obligations hereunder (including any contingent Obligations) as it may deem
advisable in its reasonable business judgment. Any applicable mortgage(s),
deed(s) of trust or assignment(s) issued to the Lender on the Real Estate shall
govern the rights and remedies of the Lender thereto.
SECTION 11. Termination
     Except as otherwise permitted herein, the Lender may terminate this
Financing Agreement only as of the initial or any subsequent Anniversary Date
and then only by giving the Companies at least sixty (60) days prior written
notice of termination. Notwithstanding the foregoing the Lender may terminate
the Financing Agreement immediately upon the occurrence of an Event of Default,
provided, however, that if the Event of Default is an event listed in Paragraph
10.1(c) of Section 10 of this Financing Agreement, this Financing Agreement
shall terminate in accordance with paragraph 10.2 of Section 10. This Financing
Agreement, unless terminated as herein provided, shall automatically continue
from Anniversary Date to Anniversary Date. The Companies may terminate this
Financing Agreement at any time upon sixty (60) days’ prior written notice to
the Lender, provided that the Companies pay to the Lender immediately on demand
an Early Termination Fee, if applicable. The Companies may, however, also
terminate this Financing Agreement at any time in the event that funds requested
by the Companies in accordance with this Financing Agreement, including without
limitation Section 4 hereof, are within the Companies’ then existing
Availability, and Lender fails, for a period of three (3) consecutive Business
Days after Lender’s receipt of such request, to make any such loans or advances
available to the Companies (a “CIT Event”), provided and to the extent however,
that at the time of any such request and during the noted three (3) Business Day
period, no Event of Default has occurred and is continuing under this Financing
Agreement. All Obligations shall become due and payable as of any termination
hereunder or under Section 10 hereof and, pending a final accounting, the Lender
may withhold any balances in the Companies’ account (unless supplied with an
indemnity or letter of credit satisfactory to the Lender) to cover all of the
Obligations, whether absolute or contingent, including, but not limited to, cash
reserves for any contingent Obligations, including an amount of 110% of the face
amount of any

46



--------------------------------------------------------------------------------



 



outstanding Letters of Credit. All of the Lender’s rights, liens and security
interests shall continue after any termination until all Obligations have been
paid and satisfied in full.
SECTION 12. Miscellaneous
     12.1. The Companies hereby waive diligence, notice of intent to accelerate,
notice of acceleration, demand, presentment and protest and any notices thereof
as well as notice of nonpayment. No delay or omission of the Lender or the
Companies to exercise any right or remedy hereunder, whether before or after the
happening of any Event of Default, shall impair any such right or shall operate
as a waiver thereof or as a waiver of any such Event of Default. No single or
partial exercise by the Lender of any right or remedy precludes any other or
further exercise thereof, or precludes any other right or remedy.
     12.2. This Financing Agreement and the Loan Documents executed and
delivered in connection therewith constitute the entire agreement between the
Companies and the Lender; supersede any prior agreements (other than the
Original Factoring and Financing Agreements, and the Loan Documents as defined
therein, except to the extent each has been amended and restated as contemplated
hereunder); can be changed only by a writing signed by both the Companies and
the Lender; and shall bind and benefit the Companies and the Lender and their
respective successors and assigns.
     12.3. In no event shall the Companies, upon demand by the Lender for
payment of any Indebtedness relating hereto, by acceleration of the maturity
thereof, or otherwise, be obligated to pay interest and fees in excess of the
amount permitted by law. Regardless of any provision herein or in any agreement
made in connection herewith, the Lender shall never be entitled to receive,
charge or apply, as interest on any indebtedness relating hereto, any amount in
excess of the maximum amount of interest permissible under applicable law. If
the Lender ever receives, collects or applies any such excess, it shall be
deemed a partial repayment of principal and treated as such; and if principal is
paid in full, any remaining excess shall be refunded to the Companies. This
paragraph shall control every other provision hereof, the Loan Documents and of
any other agreement made in connection herewith.
     12.4. If any provision hereof or of any other agreement made in connection
herewith is held to be illegal or unenforceable, such provision shall be fully
severable, and the remaining provisions of the applicable agreement shall remain
in full force and effect and shall not be affected by such provision’s
severance. Furthermore, in lieu of any such provision, there shall be added
automatically as a part of the applicable agreement a legal and enforceable
provision as similar in terms to the severed provision as may be possible.
     12.5. THE COMPANIES, THE LENDER EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREUNDER. THE COMPANY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO SERVICE OF PROCESS BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED. IN NO EVENT WILL THE LENDER BE LIABLE
FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

47



--------------------------------------------------------------------------------



 



     12.6. Except as otherwise herein provided, any notice or other
communication required hereunder shall be in writing (provided that, any
electronic communications from the Companies with respect to any request,
transmission, document, electronic signature, electronic mail or facsimile
transmission shall be deemed binding on the Companies for purposes of this
Financing Agreement, provided further that any such transmission shall not
relieve the Companies from any other obligation hereunder to communicate further
in writing), and shall be deemed to have been validly served, given or delivered
when hand delivered or sent by facsimile (with confirmation of receipt), or
three days after deposit in the United State mails, with proper first class
postage prepaid and addressed to the party to be notified or to such other
address as any party hereto may designate for itself by like notice, as follows:

  (A)   if to CIT, at:

The CIT Group/Commercial Services, Inc.
11 West 42nd Street
New York, New York 10036
Attn:   Regional Credit Manager
Fax:   212-461-5347     (B)   if to the Companies at:

Bernard Chaus, Inc.
530 Seventh Avenue
New York, New York 10018
Attn:   Barton Heminover
Fax:   212-869-4646         With a courtesy copy of any material notice to the
Companies’ counsel at:         Dechert LLP
1095 Avenue of the Americas
New York, New York 10036-6797
Attn:   Martin Nussbaum
Fax:   1-212-698-3599

provided, however, that the failure of the Lender to provide the Companies’
counsel with a copy of such notice shall not invalidate any notice given to the
Companies and shall not give the Companies any rights, claims or defenses due to
the failure of the Lender to provide such additional notice.
     12.7. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS FINANCING
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT ANY OTHER LOAN DOCUMENT INCLUDES AN
EXPRESS ELECTION TO BE GOVERNED BY THE LAWS OF ANOTHER JURISDICTION.

48



--------------------------------------------------------------------------------



 



     12.8. (a) The Lender may assign all or a portion of its rights and
obligations hereunder and/or sell participations in the loans and other
extensions of credit made and to be made to the Companies hereunder to any
Person. The Companies acknowledge that in selling such participations, the
Lender may grant to participants certain rights to consent to waivers,
amendments and other actions with respect to this Financing Agreement. Except
for the consent rights set forth above, no participant shall have any rights as
a Lender hereunder, and notwithstanding the sale of any participation by a
Lender, such Lender shall remain solely responsible to the other parties hereto
for the performance of such Lender’s obligations hereunder, and the Companies,
the Lender may continue to deal solely with such Lender with respect to all
matters relating to this Financing Agreement and the transactions contemplated
hereby. In addition, all amounts payable under this Financing Agreement to a
Lender which sells a participation in accordance with this paragraph shall
continue to be paid directly to such Lender.
          (b) The Companies authorize Lender to disclose to any such participant
or assignee (each, a “Transferee”) and any prospective Transferee any and all
financial information in Lender’s possession concerning the Companies and their
affiliates which has been delivered to Lender by or on behalf of the Companies
pursuant to this Financing Agreement or which has been delivered to Lender by or
on behalf of the Companies in connection with Lender’s credit evaluation of the
Companies and their affiliates prior to entering into this Financing Agreement,
provided that such Transferee agrees to hold such information in confidence in
the ordinary course of its business
SECTION 13. INTENTIONALLY OMITTED
SECTION 14. Borrowing Agent.
     14.1. (a) The Companies hereby irrevocably designate Borrowing Agent to be
its attorney and agent and in such capacity to borrow, sign and endorse notes,
and execute and deliver all instruments, documents, writings and further
assurances now or hereafter required hereunder, on behalf of the Companies, and
hereby authorizes Lender to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.
          (b) The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Financing Agreement is
solely as an accommodation to the Companies and at their request. Lender shall
not incur liability to the Companies as a result thereof except due to willful
misconduct or gross (not mere) negligence by the Lender. To induce Lender to do
so and in consideration thereof, the Companies hereby indemnify Lender and holds
Lender harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against Lender by any Person
arising from or incurred by reason of the handling of the financing arrangements
of the Companies as provided in this Section 14.1, reliance by Lender on any
request or instruction from Borrowing Agent or any other action taken by Lender
with respect to this Section 14 except due to willful misconduct or gross (not
mere) negligence by the indemnified party.
          (c) All Obligations shall be joint and several, and the Companies
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation

49



--------------------------------------------------------------------------------



 



and liability on the part of the Companies shall in no way be affected by any
extensions, renewals and forbearance granted to Lender to the Companies, failure
of Lender to give the Companies notice of borrowing or any other notice, any
failure of Lender to pursue or preserve its rights against the Companies, the
release by Lender or any Lender of any Collateral now or thereafter acquired
from the Companies, and such agreement by the Companies to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by
Lender to the Companies or any Collateral for the Companies’ Obligations or the
lack thereof. The Companies waive all suretyship defenses with respect to its
relationship to its Subsidiaries.
     14.2. Each Company expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which any
Companies may now or hereafter have against the other, directly or contingently
liable for the Obligations hereunder, or against or with respect to any
Company’s property (including, without limitation, any property which is
Collateral for the Obligations), as the case may be, arising from the existence
or performance of this Financing Agreement, until termination of this Financing
Agreement and repayment in full of the Obligations.
     14.3. (Reserved)
     14.4. This Financing Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Financing
Agreement. Delivery of an executed counterpart of this Financing Agreement by
telefacsimile or by electronic transmission in “pdf” or other imaging format
shall be equally as effective as delivery of an original executed counterpart of
this Financing Agreement. Any party delivering an executed counterpart of this
Financing Agreement by telefacsimile or electronic transmission also shall
deliver an original executed counterpart of this Financing Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability and binding effect of this Financing Agreement.

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Financing Agreement
to be effective, executed, accepted and delivered by their proper and duly
authorized officers as of the date set forth above.

             
 
                THE CIT GROUP/COMMERCIAL SERVICES, INC., as Lender and Agent    
 
           
 
  By:   /s/ Kevin J. Winsch     
 
  Name: Kevin J. Winsch    
 
  Title:   Sr. Vice President    
 
                BERNARD CHAUS, INC.    
 
           
 
  By:   /s/ Barton Heminover     
 
  Name: Barton Heminover    
 
  Title:   CFO    
 
                CYNTHIA STEFFE ACQUISITION, LLC    
 
           
 
  By:   /s/ Barton Heminover     
 
  Name: Barton Heminover    
 
  Title:   CFO    
 
                S.L. DANIELLE ACQUISITION, LLC    
 
           
 
  By:   /s/ Barton Heminover     
 
  Name: Barton Heminover    
 
  Title:   CFO    

Signature Page Amended and Restated Financing Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BORROWING BASE CERTIFICATE
Exhibit A - 1

 